Exhibit 10.1

 

 

 

RICE ENERGY OPERATING LLC

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

Dated as of October 19, 2016

 

 

THE COMPANY INTERESTS REPRESENTED BY THIS THIRD AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS. SUCH COMPANY INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I. DEFINITIONS

     2   

Article II. ORGANIZATIONAL MATTERS

     13   

Section 2.01

 

Formation of Company

     13   

Section 2.02

 

Third Amended and Restated Limited Liability Company Agreement

     13   

Section 2.03

 

Name

     14   

Section 2.04

 

Purpose

     14   

Section 2.05

 

Principal Office; Registered Office

     14   

Section 2.06

 

Term

     14   

Section 2.07

 

No State-Law Partnership

     14   

Article III. MEMBERS; UNITS; CAPITALIZATION

     14   

Section 3.01

 

Members

     14   

Section 3.02

 

Units

     15   

Section 3.03

 

Recapitalization; the Vantage Sellers’ Capital Contributions; the Vantage
Sellers’ Purchase of Common Units

     15   

Section 3.04

 

Authorization and Issuance of Additional Units

     16   

Section 3.05

 

Repurchases or Redemptions

     17   

Section 3.06

 

Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units

     18   

Section 3.07

 

Negative Capital Accounts

     19   

Section 3.08

 

No Withdrawal

     19   

Section 3.09

 

Loans From Members

     19   

Section 3.10

 

Tax Treatment of Corporate Stock Option Plans and Equity Plans

     19   

Section 3.11

 

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan

     21   

Article IV. DISTRIBUTIONS

     21   

Section 4.01

 

Distributions

     21   

Section 4.02

 

Restricted Distributions

     22   

Article V. CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

     22   

Section 5.01

 

Capital Accounts

     22   

Section 5.02

 

Allocations

     23   

Section 5.03

 

Regulatory and Special Allocations

     24   

Section 5.04

 

Tax Allocations

     25   

Section 5.05

 

Withholding; Indemnification and Reimbursement for Payments on Behalf of a
Member

     27   

 

i



--------------------------------------------------------------------------------

Article VI. MANAGEMENT

     28   

Section 6.01

 

Authority of Manager

     28   

Section 6.02

 

Actions of the Manager

     29   

Section 6.03

 

Resignation; No Removal

     29   

Section 6.04

 

Vacancies

     29   

Section 6.05

 

Reimbursement for Expenses

     29   

Section 6.06

 

Delegation of Authority

     30   

Section 6.07

 

Limitation of Liability of Manager

     30   

Section 6.08

 

Investment Company Act

     31   

Section 6.09

 

Outside Activities of the Manager

     31   

Section 6.10

 

Standard of Care

     31   

Article VII. RIGHTS AND OBLIGATIONS OF MEMBERS

     32   

Section 7.01

 

Limitation of Liability and Duties of Members; Investment Opportunities

     32   

Section 7.02

 

Lack of Authority

     33   

Section 7.03

 

No Right of Partition

     33   

Section 7.04

 

Indemnification

     33   

Section 7.05

 

Members Right to Act

     34   

Section 7.06

 

Inspection Rights

     35   

Article VIII. BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

     35   

Section 8.01

 

Records and Accounting

     35   

Section 8.02

 

Fiscal Year

     36   

Section 8.03

 

Reports

     36   

Article IX. TAX MATTERS

     36   

Section 9.01

 

Preparation of Tax Returns

     36   

Section 9.02

 

Tax Elections

     36   

Section 9.03

 

Tax Controversies

     37   

Article X. RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

     38   

Section 10.01

 

Transfers by Members

     38   

Section 10.02

 

Permitted Transfers

     38   

Section 10.03

 

Restricted Units Legend

     39   

Section 10.04

 

Transfer

     39   

Section 10.05

 

Assignee’s Rights

     39   

Section 10.06

 

Assignor’s Rights and Obligations

     40   

Section 10.07

 

Overriding Provisions

     40   

 

ii



--------------------------------------------------------------------------------

Article XI. REDEMPTION AND EXCHANGE RIGHTS

     41   

Section 11.01

 

Redemption Right of a Member

     41   

Section 11.02

 

Contribution of the Corporation

     45   

Section 11.03

 

Exchange Right of the Corporation

     45   

Section 11.04

 

Reservation of Shares of Common Stock; Listing; Certificate of the Corporation

     46   

Section 11.05

 

Effect of Exercise of Redemption or Exchange Right

     46   

Section 11.06

 

Tax Treatment

     46   

Section 11.07

 

Lockup

     46   

Article XII. ADMISSION OF MEMBERS

     47   

Section 12.01

 

Substituted Members

     47   

Section 12.02

 

Additional Members

     47   

Article XIII. WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

     47   

Section 13.01

 

Withdrawal and Resignation of Members

     47   

Article XIV. DISSOLUTION AND LIQUIDATION

     47   

Section 14.01

 

Dissolution

     47   

Section 14.02

 

Liquidation and Termination

     48   

Section 14.03

 

Deferment; Distribution in Kind

     48   

Section 14.04

 

Cancellation of Certificate

     49   

Section 14.05

 

Reasonable Time for Winding Up

     49   

Section 14.06

 

Return of Capital

     49   

Article XV. VALUATION

     49   

Section 15.01

 

Determination

     49   

Section 15.02

 

Dispute Resolution

     49   

Article XVI. GENERAL PROVISIONS

     50   

Section 16.01

 

Power of Attorney

     50   

Section 16.02

 

Confidentiality

     51   

Section 16.03

 

Amendments

     51   

Section 16.04

 

Title to Company Assets

     52   

Section 16.05

 

Addresses and Notices

     52   

Section 16.06

 

Binding Effect; Intended Beneficiaries

     53   

Section 16.07

 

Creditors

     53   

Section 16.08

 

Waiver

     53   

Section 16.09

 

Counterparts

     53   

Section 16.10

 

Applicable Law

     53   

Section 16.11

 

Severability

     53   

Section 16.12

 

Further Action

     53   

 

iii



--------------------------------------------------------------------------------

Section 16.13

 

Delivery by Electronic Transmission

     53   

Section 16.14

 

Right of Offset

     54   

Section 16.15

 

Effectiveness

     54   

Section 16.16

 

Entire Agreement

     54   

Section 16.17

 

Remedies

     54   

Section 16.18

 

Descriptive Headings; Interpretation

     54   

Section 16.19

 

Debt Assumption Agreement

     55   

 

Schedules      Schedule 1   –    Initial Schedule of Members Exhibits     
Exhibit A   –    Form of Joinder Agreement

 

iv



--------------------------------------------------------------------------------

RICE ENERGY OPERATING LLC

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of Rice Energy Operating LLC, a Delaware limited liability company
(the “Company”), dated as of October 19, 2016, is adopted and entered into by
and among its Members (as defined herein).

RECITALS

WHEREAS, the Company was formed as a limited liability company pursuant to and
in accordance with the Delaware Act (as defined herein) by the filing of the
Certificate (as defined herein) with the Secretary of State of the State of
Delaware pursuant to Section 18-201 of the Delaware Act on January 10, 2012;

WHEREAS, Rice Energy Inc., a Delaware corporation (the “Corporation”), as the
sole member of the Company, entered into a Second Amended and Restated Limited
Liability Company Agreement of the Company, dated as of January 29, 2014, as
amended by the First Amendment to the Second Amended and Restated Limited
Liability Company Agreement of the Company, dated as of October 17, 2016 (as
amended, the “Second A&R LLC Agreement”);

WHEREAS, immediately prior to the Effective Time (as defined herein), the
Corporation held 100% of the membership interests in the Company (the “Original
Interests”);

WHEREAS, the Members desire to amend and restate the Second A&R LLC Agreement as
of the Effective Time to reflect (a) the Recapitalization (as defined herein)
and the consummation of the transactions contemplated by the Purchase Agreement
(as defined herein), (b) the Common Unit Purchase (as defined herein) and the
addition of each of the Members set forth on the signature pages hereto (other
than the Corporation) (collectively, the “Vantage Members”), as Members, (c) the
Corporation’s designation as the Manager (as defined herein), and (d) the rights
and obligations of the Members that are enumerated and agreed upon in the terms
of this Agreement effective as of the Effective Time, at which time the Second
A&R LLC Agreement shall be superseded entirely by this Agreement; and

WHEREAS, in connection with the Recapitalization and as of the Effective Time,
the Original Interests of the Corporation will be canceled and Common Units (as
defined herein) will be issued as contemplated by this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Members, intending to be legally bound, hereby agree as
follows:

ARTICLE I.

DEFINITIONS

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

“Additional Member” has the meaning set forth in Section 12.02.

“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero. For this purpose, such Member’s Capital
Account balance shall be:

 

  (a) reduced for any items described in Treasury Regulations Section 1.704-
1(b)(2)(ii)(d)(4), (5), and (6); and

 

  (b) increased for any amount such Member is obligated to contribute or is
treated as being obligated to contribute to the Company pursuant to Treasury
Regulations Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a
partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

“Admission Date” has the meaning set forth in Section 10.06.

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified. As used in this definition, “control”
(including with correlative meanings, “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities or by contract or other agreement).

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Appraisers” has the meaning set forth in Section 15.02.

“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to Article XII.

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeemed Member is subject, which period restricts the ability of
such Redeemed Member to immediately resell shares of Common Stock to be
delivered to such Redeemed Member in connection with a Share Settlement.

 

2



--------------------------------------------------------------------------------

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for U.S. federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted by Treasury Regulations Sections
1.704-1(b)(2)(iv)(d)-(g) and 1.704-1(b)(2)(iv)(s); provided, that if any
noncompensatory options are outstanding upon the occurrence of any adjustment
described herein, the Company shall adjust the Book Values of its properties in
accordance with Treasury Regulations Sections 1.704-1(b)(2)(iv)(f)(1) and
1.704-1(b)(2)(iv)(h)(2).

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York generally are authorized or required by
Law to close.

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member contributes (or is deemed to contribute) to the
Company pursuant to Article III hereof.

“Cash Purchase” has the meaning set forth in Section 3.03(b).

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the product of (a) the Share Settlement and (b) the Common Unit
Redemption Price.

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of Delaware.

“Change of Control Transaction” means (a) a sale of all or substantially all of
the Company’s assets determined on a consolidated basis, (b) a sale of a
majority of the Company’s outstanding Units (other than (i) to the Corporation
or (ii) in connection with a Redemption or Direct Exchange in accordance with
Article XI) or (c) a sale of a majority of the outstanding voting securities of
any Material Subsidiary of the Company; in any such case, whether by merger,
recapitalization, consolidation, reorganization, combination or otherwise;
provided, however, that neither (w) a transaction solely between the Company or
any of its Subsidiaries, on the one hand, and the Company or any of its
Subsidiaries, on the other hand, nor (x) a transaction solely for the purpose of
changing the jurisdiction of domicile of the Company, nor (y) a transaction
solely for the purpose of changing the form of entity of the Company, nor (z) a
sale of a majority of the outstanding shares of Common Stock, whether by merger,
recapitalization, consolidation, reorganization, combination or otherwise, shall
in each case of clauses (w), (x), (y) and (z) constitute a Change of Control
Transaction.

“Class A Preferred Stock” means the Class A Preferred Stock, par value $0.01 per
share, of the Corporation.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Common Stock” means the Common Stock, par value $0.01 per share, and all other
classes and series of common stock of the Corporation.

 

3



--------------------------------------------------------------------------------

“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Common Units in this Agreement.

“Common Unit Purchase” has the meaning set forth in Section 3.03(c).

“Common Unit Redemption Price” means the average of the volume-weighted closing
price for a share of Common Stock on the principal U.S. securities exchange or
automated or electronic quotation system on which the Common Stock trades, as
reported by Bloomberg, L.P., or its successor, for each of the five
(5) consecutive full Trading Days ending on and including the last full Trading
Day immediately prior to the Redemption Notice Date, subject to appropriate and
equitable adjustment for any stock splits, reverse splits, stock dividends or
similar events affecting the Common Stock. If the Common Stock no longer trades
on a securities exchange or automated or electronic quotation system, then the
Common Unit Redemption Price shall be the fair market value of one share of
Common Stock, as determined by a majority of the Independent Directors in good
faith, that would be obtained in an arms-length transaction between an informed
and willing buyer and an informed and willing seller, with neither party having
any compulsion to buy or sell, and without regard to the particular
circumstances of the buyer or seller.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Interest” means the interest of a Member in Profits, Losses and
Distributions.

“Company Minimum Gain” means “partnership minimum gain” determined pursuant to
Treasury Regulations Section 1.704-2(d).

“Corporate Board” means the Board of Directors of the Corporation.

“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its successors and assigns.

“Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement, dated as of October 19, 2016, by and among the Company, as borrower,
the Corporation, as parent guarantor and Wells Fargo Bank, N.A., as
administrative agent, and the lenders party thereto (as may be subsequently
amended, restated, supplemented or otherwise modified from time to time and
including any one or more refinancings or replacements thereof, in whole or in
part, with any other debt facility or debt obligation).

“Cumulative Assumed Tax Liability” means, with respect to any Member as of any
Taxable Year, the product of (a) the U.S. federal taxable income (other than
taxable income incurred in connection with the receipt of a guaranteed payment
for services by such Member) allocated by the Company to such Member in such
Taxable Year and all prior Taxable Years, less the U.S. federal taxable loss
allocated by the Company to such Member in such Taxable Year and all prior
Taxable Years (taking into account for purposes of clause (a), (x) adjustments
and allocations under Sections 704(c), 734 and 743 of the Code, (y) items
determined at the Member level with respect to Depletable Properties owned by
the Company, as if such items were allocated at the Company level, and (z) any
applicable limitations on the deductibility of

 

4



--------------------------------------------------------------------------------

capital losses); multiplied by (b) the highest applicable U.S. federal, state
and local income tax rate (including any tax rate imposed on “net investment
income” by Section 1411 of the Code) applicable to an individual or, if higher,
a corporation, resident in New York, New York with respect to the character of
U.S. federal taxable income or loss allocated by the Company to such Member
(e.g., capital gains or losses, dividends, ordinary income, etc.) during each
applicable Taxable Year; provided that, in the case of the Corporation, such
Cumulative Assumed Tax Liability shall in no event be less than an amount that
will enable the Corporation to meet its U.S. federal, state and local and
non-U.S. tax obligations for the Taxable Year.

“Debt Assumption Agreement” has the meaning given to such term in that certain
Purchase and Sale Agreement, dated as of September 26, 2016, by and among Rice
Energy Inc. and the Vantage Sellers.

“Debt Securities” means, with respect to the Corporation, any and all debt
instruments or debt securities that are not convertible or exchangeable into
Equity Securities of the Corporation.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L. §
18-101, et seq., as it may be amended from time to time, and any successor
thereto.

“Depletable Property” means each separate oil and gas property as defined in
Code Section 614.

“Depreciation” means, for each Taxable Year or other Fiscal Period, an amount
equal to the depreciation, amortization or other cost recovery deduction
(excluding depletion) allowable for U.S. federal income tax purposes with
respect to property for such Taxable Year or other Fiscal Period, except that
(a) with respect to any such property the Book Value of which differs from its
adjusted tax basis for U.S. federal income tax purposes and which difference is
being eliminated by use of the “remedial method” pursuant to Treasury
Regulations Section 1.704-3(d), Depreciation for such Taxable Year or other
Fiscal Period shall be the amount of book basis recovered for such Taxable Year
or other Fiscal Period under the rules prescribed by Treasury Regulations
Section 1.704-3(d)(2), and (b) with respect to any other such property, the Book
Value of which differs from its adjusted tax basis at the beginning of such
Taxable Year or other Fiscal Period, Depreciation shall be an amount which bears
the same ratio to such beginning Book Value as the U.S. federal income tax
depreciation, amortization, or other cost recovery deduction for such Taxable
Year or other Fiscal Period bears to such beginning adjusted tax basis;
provided, however, that if the adjusted tax basis of any property at the
beginning of such Taxable Year or other Fiscal Period is zero dollars ($0.00),
Depreciation with respect to such property shall be determined with reference to
such beginning Book Value using any reasonable method selected by the Manager.

“Direct Exchange” has the meaning set forth in Section 11.03(a).

“Discount” has the meaning set forth in Section 6.05.

“Distributable Cash” shall mean, as of any relevant date on which a
determination is being made by the Manager regarding a potential distribution
pursuant to Section 4.01(a) and Section 4.01(b) the amount of cash that could be
distributed by the Company for such purposes in accordance with the Credit
Agreement (and without otherwise violating any applicable provisions of the
Credit Agreement).

 

5



--------------------------------------------------------------------------------

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that none of the
following shall be a Distribution: (a) any recapitalization that does not result
in the distribution of cash or property to Members or any exchange of securities
of the Company, and any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units,
(b) any other payment made by the Company to a Member in redemption of all or a
portion of such Member’s Units or (c) any amounts payable pursuant to
Section 6.05.

“Effective Time” has the meaning set forth in Section 16.15.

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or the Corporation.

“Equity Securities” means (i) with respect to the Company or any of its
Subsidiaries (other than Rice Midstream Partners LP and any of its
Subsidiaries), (a) Units or other equity interests in the Company or any
Subsidiary of the Company (including other classes or groups thereof having such
relative rights, powers and duties as may from time to time be established by
the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company),
(b) obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company
or any Subsidiary of the Company, and (c) warrants, options or other rights to
purchase or otherwise acquire Units or other equity interests in the Company or
any Subsidiary of the Company and (ii) with respect to the Corporation, any and
all shares, interests, participation or other equivalents (however designated)
of corporate stock, including all common stock and preferred stock, or warrants,
options or other rights to acquire any of the foregoing, including any debt
instrument convertible or exchangeable into any of the foregoing.

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company. “Event of Withdrawal” shall not include an event that
does not terminate the existence of such Member under applicable state law (or,
in the case of a trust that is a Member, does not terminate the trusteeship of
the fiduciaries under such trust with respect to all the Company Interests of
such trust that is a Member).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Election Notice” has the meaning set forth in Section 11.03(b).

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.

 

6



--------------------------------------------------------------------------------

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Company and which is permitted or required by Section 706 of
the Code.

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

“Indemnified Person” has the meaning set forth in Section 7.04(a).

“Independent Directors” means the members of the Corporate Board who are
“independent” under the standards set forth in Rule 10A-3 promulgated under the
Securities Act and the corresponding rules of the applicable exchange on which
the Common Stock is traded or quoted.

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

“Investor Rights Agreement” means that certain Investor Rights Agreement, dated
as of the date hereof, by and among the Corporation, each of the Vantage Sellers
and the other parties named therein (together with any joinder thereto from time
to time by any successor or assign to any party to such Agreement).

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.

“LLC Employee” means an employee of, or other service provider to, the Company
or any Subsidiary, in each case acting in such capacity.

“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).

“Manager” has the meaning set forth in Section 6.01.

“Manager Change of Control” shall be deemed to have occurred if or upon:

 

  (a)

both the stockholders of the Corporation and the Corporate Board approve, in
accordance with the Corporation’s certificate of incorporation and applicable
law, the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the Corporation’s assets (determined on a
consolidated

 

7



--------------------------------------------------------------------------------

  basis), including a sale of all or substantially all of the equity interests
in the Company, to any Person or group (as such term is used in Section 13(d)(3)
of the Exchange Act), other than to any directly or indirectly wholly owned
subsidiary of the Corporation, and such sale, lease or transfer is consummated;

 

  (b) both the stockholders of the Corporation and the Corporate Board approve,
in accordance with the Corporation’s certificate of incorporation and applicable
law, a merger or consolidation of the Corporation with any other Person, other
than a merger or consolidation which would result in the Voting Securities of
the Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least 50.01% of the total voting power represented by
the Voting Securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation, and such merger or consolidation
is consummated; or

 

  (c) the acquisition, directly or indirectly, by any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) (other than (a) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation, or (b) a corporation or other entity owned, directly or indirectly,
by all of the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation) of beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of at least 50.01%
of the aggregate voting power of the Voting Securities of the Corporation;
provided, that the Corporate Board recommends or otherwise approves or
determines that such acquisition is in the best interests of the Corporation and
its stockholders.

“Market Price” means, with respect to a share of Common Stock as of a specified
date, the last sale price per share of Common Stock, regular way, or if no such
sale took place on such day, the average of the closing bid and asked prices per
share of Common Stock, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the Stock Exchange or, if the Common Stock is not listed
or admitted to trading on the Stock Exchange, as reported on the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading or, if the Common Stock is not listed or admitted to
trading on any national securities exchange, the last quoted price, or, if not
so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotation System or, if such system is no longer in use,
the principal other automated quotation system that may then be in use or, if
the Common Stock is not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in the Common Stock selected by the Corporate Board or, in the event
that no trading price is available for the shares of Common Stock, the fair
market value of a share of Common Stock, as determined in good faith by the
Corporate Board.

“Material Subsidiary” means any direct or indirect Subsidiary of the Company
that, as of any date of determination, represents more than (a) 50% of the
consolidated net tangible assets of

 

8



--------------------------------------------------------------------------------

the Company or (b) 50% of the consolidated net income of the Company before
interest, taxes, depreciation and amortization (calculated in a manner
substantially consistent with the definition of “Consolidated Net Income” and/or
“EBITDAX” or “Annualized EBITDAX,” as applicable, or similar definition(s)
appearing in the Credit Agreement, including such additional adjustments that
are permitted to be made in such measure as described in “EBITDAX” or a similar
definition appearing in the Credit Agreement.

“Member” means, as of any date of determination, (a) each of the members named
on the Schedule of Members and (b) any Person admitted to the Company as a
Substituted Member or Additional Member in accordance with Article XII, but in
each case only so long as such Person is shown on the Company’s books and
records as the owner of one or more Units.

“Member Minimum Gain” means “partner nonrecourse debt minimum gain” as defined
in Treasury Regulations Section 1.704-2(i)(3).

“Minimum Tax Distribution” means, with respect to any Member for any Taxable
Year, the excess, if any, of (a) the Cumulative Assumed Tax Liability of such
Member as of such Taxable Year, over (b) the sum of (i) the amount of
distributions made to such Member pursuant to Section 4.01(a) during such
Taxable Year and all prior Taxable Years, plus (ii) the amount of distributions
made to such Member pursuant to Section 4.01(b) with respect to all prior
Taxable Years.

“Officer” has the meaning set forth in Section 6.01(b).

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.

“Original Interests” has the meaning set forth in the recitals.

“Other Agreements” has the meaning set forth in Section 10.04.

“Partnership Representative” has the meaning set forth in Section 9.03(b).

“Percentage Interest” means, with respect to a Member at a particular time, such
Member’s percentage interest in the Company determined by dividing such Member’s
Units by the total Units of all Members at such time. The Percentage Interest of
each member shall be calculated to the 4th decimal place.

“Permitted Transfer” has the meaning set forth in Section 10.02.

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

“Pro rata,” “proportional,” “in proportion to,” and other similar terms, means,
with respect to the holder of Units, pro rata based upon the number of such
Units held by such holder as compared to the total number of Units outstanding.

 

9



--------------------------------------------------------------------------------

“Profits” means items of Company income and gain determined according to
Section 5.01(b).

“Purchase Agreement” means that certain Purchase and Sale Agreement, dated as of
September 26, 2016, by and among the Corporation, each of the Vantage Sellers,
Vantage Energy, LLC and Vantage Energy II, LLC (as may be amended or
supplemented from time to time).

“Purchase Agreement Closing” means the “Closing” as defined in Section 2.2 of
the Purchase Agreement.

“Recapitalization” has the meaning set forth in Section 3.03(a).

“Reclassification Event” means any of the following: (i) any reclassification or
recapitalization of Common Stock (other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination or any transaction subject to Section 3.04), (ii) any
merger, consolidation or other combination involving the Corporation, or
(iii) any sale, conveyance, lease, or other disposal of all or substantially all
the properties and assets of the Corporation to any other Person, in each of
clauses (i), (ii) or (iii), as a result of which holders of Common Stock shall
be entitled to receive cash, securities or other property for their shares of
Common Stock.

“Redeemed Units” has the meaning set forth in Section 11.01(a).

“Redeemed Member” has the meaning set forth in Section 11.01(a).

“Redemption” has the meaning set forth in Section 11.01(a).

“Redemption Date” has the meaning set forth in Section 11.01(a).

“Redemption Notice” has the meaning set forth in Section 11.01(a).

“Redemption Notice Date” has the meaning set forth in Section 11.01(a).

“Redemption Right” has the meaning set forth in Section 11.01(a).

“Related Person” has the meaning set forth in Section 7.01(c).

“Relative” means, with respect to any natural person: (a) such natural person’s
spouse; (b) any lineal descendant, parent, grandparent, great grandparent or
sibling or any lineal descendant of such sibling (in each case whether by blood
or legal adoption); and (c) the spouse of a natural person described in clause
(b) of this definition.

“Retraction Notice” has the meaning set forth in Section 11.01(b).

“Revised Partnership Audit Provisions” shall mean Section 1101 of Title XI
(Revenue Provisions Related to Tax Compliance) of the Bipartisan Budget Act of
2015, H.R. 1314, Public Law Number 114-74.

 

10



--------------------------------------------------------------------------------

“Schedule of Members” has the meaning set forth in Section 3.01(b).

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

“Second A&R LLC Agreement” has the meaning set forth in the recitals to this
Agreement.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future Law.

“Settlement Method Notice” has the meaning set forth in Section 11.01(b).

“Share Settlement” means a number of shares of Common Stock equal to the number
of Redeemed Units.

“Simulated Basis” means, with respect to each Depletable Property, the Book
Value of such property. For purposes of such computation, the Simulated Basis of
each Depletable Property (including any additions to such Simulated Basis
resulting from expenditures required to be capitalized in such Simulated Basis)
shall be allocated to each Member in accordance with such Member’s relative
Percentage Interest as of the time such Depletable Property (or such addition to
such Simulated Basis resulting from expenditures required to be capitalized in
such Simulated Basis) is acquired (or expended) by the Company, and shall be
reallocated among the Members in accordance with the such Members’ Percentage
Interest as determined immediately following the occurrence of an event giving
rise to an adjustment to the Book Value of the Company’s Depletable Properties
pursuant to the definition of Book Value. Upon a transfer by a Member of any
Units, a portion of the Simulated Basis allocated to such Member shall be
reallocated to the transferee in accordance with the relative Percentage
Interest transferred.

“Simulated Depletion” means, with respect to each Depletable Property, a
depletion allowance computed in accordance with U.S. federal income tax
principles and in a manner specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(k)(2). For purposes of computing Simulated Depletion
with respect to any Depletable Property, in no event shall such allowance, in
the aggregate, exceed the Simulated Basis of such Depletable Property. If the
Book Value of a Depletable Property is adjusted pursuant to the definition of
Book Value during a Taxable Year or other Fiscal Period, following such
adjustment Simulated Depletion shall thereafter be calculated under the
foregoing provisions based upon such adjusted Book Value.

“Simulated Gain” means the excess, if any, of the amount realized from the sale
or other disposition of a Depletable Property over the Book Value of such
Depletable Property and determined pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(k)(2).

“Simulated Loss” means the excess, if any, of the Book Value of a Depletable
Property over the amount realized from the sale or other disposition of such
Depletable Property and determined pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(k)(2).

 

11



--------------------------------------------------------------------------------

“Sponsor Person” has the meaning set forth in Section 7.04(d).

“Stock Exchange” means the New York Stock Exchange.

“Stock Option Plan” means any stock option plan now or hereafter adopted by the
Company or by the Corporation.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting interests thereof are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. For purposes hereof, references to a “Subsidiary” of
the Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.

“Tax Distribution Date” means, with respect to each Taxable Year, the first
March 15 following the end of such Taxable Year.

“Tax Distributions” means distributions required to be made pursuant to
Section 4.01(b)(i).

“Tax Matters Partner” has the meaning set forth in Section 9.03(a).

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.

“Trading Day” means a day on which the Stock Exchange or such other principal
United States securities exchange on which the Common Stock is listed or
admitted to trading is open for the transaction of business (unless such trading
shall have been suspended for the entire day).

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, pledge, encumbrance or other disposition of (whether
directly or indirectly, whether with or without consideration and whether
voluntarily or involuntarily or by operation of Law) (a) any interest (legal or
beneficial) in any Equity Securities of the Company or (b) any equity or other
interest (legal or beneficial) in any Member if substantially all of the assets
of such Member consist solely of Units.

“Treasury Regulations” means the regulations promulgated under the Code and any
corresponding provisions of succeeding regulations.

 

12



--------------------------------------------------------------------------------

“Unit” means a Company Interest of a Member or a permitted Assignee in the
Company representing a fractional part of the Company Interests of all Members
and Assignees as may be established by the Manager from time to time in
accordance with Section 3.02; provided, however, that any class or group of
Units issued shall have the relative rights, powers and duties set forth in this
Agreement, and the Company Interest represented by such class or group of Units
shall be determined in accordance with such relative rights, powers and duties.

“Unvested Corporate Shares” means shares of Common Stock issued pursuant to an
Equity Plan that are not vested pursuant to the terms thereof or any award or
similar agreement relating thereto.

“Value” means (a) for any Stock Option Plan, the Market Price for the trading
day immediately preceding the date of exercise of a stock option under such
Stock Option Plan and (b) for any Equity Plan other than a Stock Option Plan,
the Market Price for the trading day immediately preceding the Vesting Date.

“Vantage Holdings” has the meaning set forth in Section 3.03(b).

“Vantage Members” has the meaning set forth in the recitals to this Agreement.

“Vantage Sellers” means the “Vantage Sellers” as defined in the Purchase
Agreement, together with their assignees and successors.

“Vesting Date” has the meaning set forth in Section 3.10(c).

“Voting Securities” means any Equity Securities of the Corporation that are
entitled to vote generally in matters submitted for a vote of the Corporation’s
stockholders or generally in the election of the Corporate Board.

ARTICLE II.

ORGANIZATIONAL MATTERS

Section 2.01 Formation of Company. The Company was formed on January 10, 2012
pursuant to the provisions of the Delaware Act.

Section 2.02 Third Amended and Restated Limited Liability Company Agreement. The
Members hereby execute this Agreement for the purpose of continuing the affairs
of the Company and the conduct of its business in accordance with the provisions
of the Delaware Act. The Members hereby agree that during the term of the
Company set forth in Section 2.06 the rights and obligations of the Members with
respect to the Company will be determined in accordance with the terms and
conditions of this Agreement and the Delaware Act. On any matter upon which this
Agreement is silent, the Delaware Act shall control. No provision of this
Agreement shall be in violation of the Delaware Act and to the extent any
provision of this Agreement is in violation of the Delaware Act, such provision
shall be void and of no effect to the extent of such violation without affecting
the validity of the other provisions of this Agreement; provided, however, that
where the Delaware Act provides that a provision of the Delaware Act shall apply
“unless otherwise provided in a limited liability company agreement” or words of
similar effect, the provisions of this Agreement shall in each instance control;
provided further, that notwithstanding the foregoing, Section 18-210 of the
Delaware Act shall not apply or be incorporated into this Agreement.

 

13



--------------------------------------------------------------------------------

Section 2.03 Name. The name of the Company shall be “Rice Energy Operating LLC.”
The Manager in its sole discretion may change the name of the Company at any
time and from time to time. Notification of any such change shall be given to
all of the Members and, to the extent practicable, to all of the holders of any
Equity Securities then outstanding. The Company’s business may be conducted
under its name and/or any other name or names deemed advisable by the Manager.

Section 2.04 Purpose. The primary business and purpose of the Company shall be
to engage in such activities as are permitted under the Delaware Act and
determined from time to time by the Manager in accordance with the terms and
conditions of this Agreement.

Section 2.05 Principal Office; Registered Office. The principal office of the
Company shall be at 2200 Rice Drive, Canonsburg, Pennsylvania 15317, or such
other place as the Manager may from time to time designate. The address of the
registered office of the Company in the State of Delaware shall be 16192 Coastal
Highway, Lewes, Delaware 19958, and the registered agent for service of process
on the Company in the State of Delaware at such registered office shall be
Harvard Business Services, Inc. The Manager may from time to time change the
Company’s registered agent and registered office in the State of Delaware.

Section 2.06 Term. The term of the Company commenced upon the filing of the
Certificate in accordance with the Delaware Act and shall continue in existence
until termination and dissolution of the Company in accordance with the
provisions of Article XIV.

Section 2.07 No State-Law Partnership. The Members intend that the Company not
be a partnership (including a limited partnership) or joint venture, and that no
Member be a partner or joint venturer of any other Member by virtue of this
Agreement, for any purposes other than as set forth in the last sentence of this
Section 2.07, and neither this Agreement nor any other document entered into by
the Company or any Member relating to the subject matter hereof shall be
construed to suggest otherwise. The Members intend that the Company shall be
treated as a partnership for U.S. federal (and applicable state and local)
income tax purposes, and that each Member and the Company shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with such treatment.

ARTICLE III.

MEMBERS; UNITS; CAPITALIZATION

Section 3.01 Members.

(a) The Corporation previously was admitted as a Member and shall remain a
Member of the Company upon the Effective Time. At the Effective Time and
concurrently with the Common Unit Purchase, each of the Vantage Members shall be
admitted to the Company as Members, it being understood that the Common Units
issuable to the Vantage Members at the Effective Time are being issued directly
to the Vantage Members in lieu of the issuance of such Common Units to the
Vantage Sellers and the further transfer of such Common Units by the Vantage
Sellers to the Vantage Members.

 

14



--------------------------------------------------------------------------------

(b) The Company shall maintain a schedule setting forth: (i) the name and
address of each Member; (ii) the aggregate number of outstanding Units and the
number and class of Units held by each Member; (iii) the aggregate amount of
cash Capital Contributions that has been made by the Members with respect to
their Units; and (iv) the Fair Market Value of any property other than cash
contributed by the Members with respect to their Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) (such schedule, the “Schedule of
Members”). The applicable Schedule of Members in effect as of the Effective Time
(after giving effect to the Recapitalization and the Common Unit Purchase) is
set forth as Schedule 1 to this Agreement. The Schedule of Members shall be the
definitive record of ownership of each Unit of the Company and all relevant
information with respect to each Member. The Company shall be entitled to
recognize the exclusive right of a Person registered on its records as the owner
of Units for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in Units on the part of any other Person, whether or
not it shall have express or other notice thereof, except as otherwise provided
by the Delaware Act.

(c) No Member shall be required or, except as approved by the Manager pursuant
to Section 6.01 and in accordance with the other provisions of this Agreement,
permitted to loan any money or property to the Company or borrow any money or
property from the Company.

Section 3.02 Units. Interests in the Company shall be represented by Units, or
such other securities of the Company, in each case as the Manager may establish
in its discretion in accordance with the terms and subject to the restrictions
hereof. Immediately after the Effective Time, the Units will be comprised of a
single class of Common Units. The Manager may create one or more classes or
series of Common Units or preferred Units (a) to the extent required pursuant to
Section 3.04(a) and solely to the extent they are in the aggregate substantially
equivalent to a class of common stock of the Corporation or class or series of
preferred stock of the Corporation, (b) to the extent required pursuant to
Section 3.04(b) or (c) to the extent permitted by Section 3.04(c).

Section 3.03 Recapitalization; the Vantage Sellers’ Capital Contributions; the
Vantage Sellers’ Purchase of Common Units.

(a) Recapitalization. Pursuant to the Purchase Agreement, at the Purchase
Agreement Closing, all Original Interests that were issued and outstanding and
held by the Corporation prior to the execution and effectiveness of this
Agreement are hereby converted into the number of Common Units set forth next to
the Corporation’s name on Schedule 1, which are hereby issued to the Corporation
and outstanding as of the Effective Time (collectively, the “Recapitalization”).

(b) The Vantage Sellers’ Common Unit Purchase. Pursuant to the Purchase
Agreement, at the Purchase Agreement Closing, each of the Vantage Sellers: (i)
sold a portion of its membership interests in Vantage Energy Holdings, LLC
(“Vantage Holdings”) to the Company in exchange for cash (the “Cash Purchase”)
and then (ii) contributed the remaining portion, if any, of its membership
interests in Vantage Holdings to the Company in exchange for the number of
Common Units set forth next to its name on the schedule delivered to the
Corporation pursuant to Section 2.1 of the Purchase Agreement (the “Common Unit
Purchase”).

 

15



--------------------------------------------------------------------------------

The parties intend that, in accordance with Section 6.13(a) of the Purchase
Agreement, for U.S. federal (and applicable state and local) income tax
purposes, (x) Vantage Holdings will continue as a partnership for U.S. federal
income tax purposes pursuant to Section 708(a) of the Code following the
Purchase Agreement Closing, except to the extent the Cash Purchase results in a
technical termination of Vantage Holdings under Section 708(b)(1)(B) of the
Code, (y) the Corporation will be treated as (A) purchasing the interests in
Vantage Holdings that were acquired by the Company from the relevant Vantage
Sellers and then (B) contributing all of the assets and liabilities of the
Company (other than the interests in Vantage Holdings purchased by the Company
pursuant to the Cash Purchase) to Vantage Holdings in exchange for interests in
Vantage Holdings, which will result in a “revaluation of partnership property”
of Vantage Holdings and corresponding adjustments to Capital Account balances of
the Vantage Sellers as described in Section 1.704-1(b)(2)(iv)(f) of the Treasury
Regulations, and (z) Vantage Holdings will be treated as converting all of the
interests in Vantage Holdings held by the Vantage Sellers and the Corporation
following the Cash Purchase and the Common Unit Purchase into Common Units in a
recapitalization event.

Section 3.04 Authorization and Issuance of Additional Units.

(a) If at any time the Corporation issues a share of its Common Stock or any
other Equity Security of the Corporation, (i) the Company shall issue to the
Corporation one Common Unit (if the Corporation issues a share of Common Stock),
or such other Equity Security of the Company (if the Corporation issues Equity
Securities other than Common Stock) corresponding to the Equity Securities
issued by the Corporation, and with substantially the same rights to dividends
and distributions (including distributions upon liquidation) and other economic
rights as those of such Equity Securities of the Corporation and (ii) the net
proceeds received by the Corporation with respect to the corresponding share of
Common Stock or other Equity Security, if any, shall be concurrently contributed
by the Corporation to the Company as a Capital Contribution; provided, that if
the Corporation issues any shares of Common Stock in order to directly purchase
from another Member (other than the Corporation) a number of Common Units
pursuant to Section 11.03(a) (and, for each Common Unit, 1/1000th of a share of
Class A Preferred Stock), then the Company shall not issue any new Common Units
in connection therewith and the Corporation shall not be required to transfer
such net proceeds to the Company (it being understood that such net proceeds
shall instead be transferred to such other Member as consideration for such
purchase). Notwithstanding the foregoing, this Section 3.04(a) shall not apply
to (i) (A) the issuance and distribution to holders of shares of Common Stock of
rights to purchase Equity Securities of the Corporation under a “poison pill” or
similar shareholders rights plan or (B) the issuance under the Corporation’s
Equity Plans or Stock Option Plans of any warrants, options, other rights to
acquire Equity Securities of the Corporation or rights or property that may be
converted into or settled in Equity Securities of the Corporation, but shall in
each of the foregoing cases apply to the issuance of Equity Securities of the
Corporation in connection with the exercise or settlement of such rights,
warrants, options or other rights or property or (ii) the issuance of Equity
Securities pursuant to any Equity Plan (other than a Stock Option Plan) that are
restricted, subject to forfeiture or otherwise unvested upon issuance, but shall
apply on the applicable Vesting Date with respect to such Equity Securities.
Except pursuant to Article XI, (x) the Company may not issue any additional
Common Units to the Corporation or any of its Subsidiaries unless substantially
simultaneously the Corporation or such Subsidiary issues or sells an equal
number of shares of the Corporation’s Common Stock to

 

16



--------------------------------------------------------------------------------

another Person, and (y) the Company may not issue any other Equity Securities of
the Company to the Corporation or any of its Subsidiaries unless substantially
simultaneously the Corporation or such Subsidiary issues or sells, to another
Person, an equal number of shares of a new class or series of Equity Securities
of the Corporation or such Subsidiary with substantially the same rights to
dividends and distributions (including distributions upon liquidation) and other
economic rights as those of such Equity Securities of the Company.

(b) If at any time the Corporation issues Debt Securities, the Corporation shall
transfer to the Company (in a manner to be determined by the Manager in its
discretion) the proceeds received by the Corporation in exchange for such Debt
Securities in a manner that directly or indirectly burdens the Company with the
repayment of the Debt Securities.

(c) The Company may issue additional Units or other Equity Securities in the
Company for any purpose at any time and from time to time to such Persons for
such consideration and on such terms and conditions as the Manager shall
determine in its discretion; provided, however, that the Company may only issue
additional Units or other Equity Securities in the Company to the Corporation on
the terms and conditions provided for in Section 3.03, Section 3.04(a),
Section 3.04(b) and Section 3.11.

(d) The Company shall not in any manner effect any subdivision (by equity split,
equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Common Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding Common Stock, with
corresponding changes made with respect to any other exchangeable or convertible
securities. The Corporation shall not in any manner effect any subdivision (by
stock split, stock dividend, reclassification, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, recapitalization or
otherwise) of the outstanding Common Stock unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding Common Units, with
corresponding changes made with respect to any other exchangeable or convertible
securities. The Company shall not in any manner effect any subdivision (by
equity split, equity distribution, reclassification, recapitalization or
otherwise) or combination (by reverse equity split, reclassification,
recapitalization or otherwise) of any outstanding Equity Securities of the
Company (other than the Common Units) unless accompanied by an identical
subdivision or combination, as applicable, of the corresponding Equity
Securities of the Corporation, with corresponding changes made with respect to
any other exchangeable or convertible securities. The Corporation shall not in
any manner effect any subdivision (by stock split, stock dividend,
reclassification, recapitalization or otherwise) or combination (by reverse
stock split, reclassification, recapitalization or otherwise) of any outstanding
Equity Securities of the Corporation (other than the Common Stock) unless
accompanied by an identical subdivision or combination, as applicable, of the
corresponding Equity Securities of the Company, with corresponding changes made
with respect to any other exchangeable or convertible securities.

Section 3.05 Repurchases or Redemptions. The Corporation or any of its
Subsidiaries may not redeem, repurchase or otherwise acquire (i) any shares of
Common Stock unless substantially simultaneously the Company redeems,
repurchases or otherwise acquires from the Corporation an equal number of Common
Units for the same price per security or (ii) any other Equity Securities of the
Corporation unless substantially simultaneously the Company redeems,

 

17



--------------------------------------------------------------------------------

repurchases or otherwise acquires from the Corporation an equal number of Equity
Securities of the Company of a corresponding class or series with substantially
the same rights to dividends and distributions (including distributions upon
liquidation) and other economic rights as those of such Equity Securities of the
Corporation for the same price per security. The Company may not redeem,
repurchase or otherwise acquire (A) any Common Units from the Corporation or any
of its Subsidiaries unless substantially simultaneously the Corporation or such
Subsidiary redeems, repurchases or otherwise acquires an equal number of shares
of Common Stock for the same price per security from holders thereof, or (B) any
other Equity Securities of the Company from the Corporation or any of its
Subsidiaries unless substantially simultaneously the Corporation or such
Subsidiary redeems, repurchases or otherwise acquires for the same price per
security an equal number of Equity Securities of the Corporation of a
corresponding class or series with substantially the same rights to dividends
and distributions (including distribution upon liquidation) and other economic
rights as those of such Equity Securities of the Corporation. Notwithstanding
the foregoing, to the extent that any consideration payable by the Corporation
in connection with the redemption or repurchase of any shares of Common Stock or
other Equity Securities of the Corporation or any of its Subsidiaries consists
(in whole or in part) of shares of Common Stock or such other Equity Securities
(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant), then the redemption or repurchase of the corresponding
Common Units or other Equity Securities of the Company shall be effectuated in
an equivalent manner.

Section 3.06 Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

(a) Units shall not be certificated unless otherwise determined by the Manager.
If the Manager determines that one or more Units shall be certificated, each
such certificate shall be signed by or in the name of the Company, by the Chief
Executive Officer and any other officer designated by the Manager, representing
the number of Units held by such holder. Such certificate shall be in such form
(and shall contain such legends) as the Manager may determine. Any or all of
such signatures on any certificate representing one or more Units may be a
facsimile, engraved or printed, to the extent permitted by applicable Law. The
Manager agrees that it shall not elect to treat any Unit as a “security” within
the meaning of Article 8 of the Uniform Commercial Code unless thereafter all
Units then outstanding are represented by one or more certificates.

(b) If Units are certificated, the Manager may direct that a new certificate
representing one or more Units be issued in place of any certificate theretofore
issued by the Company alleged to have been lost, stolen or destroyed, upon
delivery to the Manager of an affidavit of the owner or owners of such
certificate, setting forth such allegation. The Manager may require the owner of
such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.

(c) Upon surrender to the Company or the transfer agent of the Company, if any,
of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the

 

18



--------------------------------------------------------------------------------

Company shall issue a new certificate representing one or more Units to the
Person entitled thereto, cancel the old certificate and record the transaction
upon its books. Subject to the provisions of this Agreement, the Manager may
prescribe such additional rules and regulations as it may deem appropriate
relating to the issue, Transfer and registration of Units.

Section 3.07 Negative Capital Accounts. No Member shall be required to pay to
any other Member or the Company any deficit or negative balance which may exist
from time to time in such Member’s Capital Account (including upon and after
dissolution of the Company).

Section 3.08 No Withdrawal. No Person shall be entitled to withdraw any part of
such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided in this Agreement.

Section 3.09 Loans From Members. Loans by Members to the Company shall not be
considered Capital Contributions. Subject to the provisions of Section 3.01(c),
the amount of any such advances shall be a debt of the Company to such Member
and shall be payable or collectible in accordance with the terms and conditions
upon which such advances are made.

Section 3.10 Tax Treatment of Corporate Stock Option Plans and Equity Plans.

(a) Options Granted to Persons other than LLC Employees. If at any time or from
time to time, in connection with any Stock Option Plan, a stock option granted
over shares of Common Stock to a Person other than an LLC Employee is duly
exercised, notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 3.04(a), solely for U.S. federal (and applicable state and
local) income tax purposes, the Corporation shall be deemed to have contributed
to the Company as a Capital Contribution, in lieu of the Capital Contribution
actually made and in consideration of additional Common Units, an amount equal
to the Value of a share of Common Stock as of the date of such exercise
multiplied by the number of shares of Common Stock then being issued by the
Corporation in connection with the exercise of such stock option.

(b) Options Granted to LLC Employees. If at any time or from time to time, in
connection with any Stock Option Plan, a stock option granted over shares of
Common Stock to an LLC Employee is duly exercised, solely for U.S. federal (and
applicable state and local) income tax purposes, the following transactions
shall be deemed to have occurred:

(i) The Corporation shall sell to the Optionee, and the Optionee shall purchase
from the Corporation, for a cash price per share equal to the Value of a share
of Common Stock at the time of the exercise, the number of shares of Common
Stock equal to the quotient of (x) the exercise price payable by the Optionee in
connection with the exercise of such stock option divided by (y) the Value of a
share of Common Stock at the time of such exercise.

(ii) The Corporation shall sell to the Company (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Corporation shall
sell to such Subsidiary), and the Company (or such Subsidiary, as applicable)
shall purchase from the Corporation, a number of shares of Common Stock equal to
the excess of (x) the number of shares of Common Stock as to which such stock
option is being exercised over (y) the

 

19



--------------------------------------------------------------------------------

number of shares of Common Stock sold pursuant to Section 3.10(b)(i) hereof. The
purchase price per share of Common Stock for such sale of shares of Common Stock
to the Company (or such Subsidiary) shall be the Value of a share of Common
Stock as of the date of exercise of such stock option.

(iii) The Company shall transfer to the Optionee (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Subsidiary shall
transfer to the Optionee) at no additional cost to such LLC Employee and as
additional compensation to such LLC Employee, the number of shares of Common
Stock described in Section 3.10(b)(ii).

(iv) The Corporation shall be deemed to have contributed any amounts received by
the Corporation pursuant to Section 3.10(b)(i) and any amount deemed to be
received by the Company pursuant to Section 3.10(b)(ii) in connection with the
exercise of such stock option.

The transactions described in this Section 3.10(b) are intended to comply with
the provisions of Treasury Regulations Section 1.1032-3 and shall be interpreted
consistently therewith.

(c) Restricted Stock Granted to LLC Employees. If at any time or from time to
time, in connection with any Equity Plan (other than a Stock Option Plan), any
shares of Common Stock are issued to an LLC Employee (including any shares of
Common Stock that are subject to forfeiture in the event such LLC Employee
terminates his or her employment with the Company or any Subsidiary) in
consideration for services performed for the Company or any Subsidiary, on the
date (such date, the “Vesting Date”) that the Value of such shares is includible
in taxable income of such LLC Employee, the following events will be deemed to
have occurred solely for U.S. federal (and applicable state and local) income
tax purposes: (a) the Corporation shall be deemed to have sold such shares of
Common Stock to the Company (or if such LLC Employee is an employee of, or other
service provider to, a Subsidiary, to such Subsidiary) for a purchase price
equal to the Value of such shares of Common Stock, (b) the Company (or such
Subsidiary) shall be deemed to have delivered such shares of Common Stock to
such LLC Employee, (c) the Corporation shall be deemed to have contributed the
purchase price for such shares of Common Stock to the Company as a Capital
Contribution, and (d) in the case where such LLC Employee is an employee of a
Subsidiary, the Company shall be deemed to have contributed such amount to the
capital of the Subsidiary.

(d) Future Stock Incentive Plans. Nothing in this Agreement shall be construed
or applied to preclude or restrain the Corporation from adopting, modifying or
terminating stock incentive plans for the benefit of employees, directors or
other business associates of the Corporation, the Company or any of their
respective Affiliates. The Members acknowledge and agree that, in the event that
any such plan is adopted, modified or terminated by the Corporation, amendments
to this Section 3.10 may become necessary or advisable and that any approval or
consent to any such amendments requested by the Corporation shall be deemed
granted by the Manager without the requirement of any further consent or
acknowledgement of any other Member.

 

20



--------------------------------------------------------------------------------

(e) Anti-dilution adjustments. For all purposes of this Section 3.10, the number
of shares of Common Stock and the corresponding number of Common Units shall be
determined after giving effect to all anti-dilution or similar adjustments that
are applicable, as of the date of exercise or vesting, to the option, warrant,
restricted stock or other equity interest that is being exercised or becomes
vested under the applicable Stock Option Plan or other Equity Plan and
applicable award or grant documentation.

Section 3.11 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan. Except as may otherwise be provided in this
Article III, all amounts received or deemed received by the Corporation in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by the Corporation to effect open market purchases of shares of Common
Stock, or (b) if the Corporation elects instead to issue new shares of Common
Stock with respect to such amounts, shall be contributed by the Corporation to
the Company in exchange for additional Units. Upon such contribution, the
Company will issue to the Corporation a number of Units equal to the number of
new shares of Common Stock so issued.

ARTICLE IV.

DISTRIBUTIONS

Section 4.01 Distributions.

(a) Distributable Cash; Other Distributions. To the extent permitted by
applicable Law and hereunder, Distributions to Members may be declared by the
Manager out of Distributable Cash or other funds or property legally available
therefor in such amounts and on such terms (including the payment dates of such
Distributions) as the Manager, in its discretion, shall determine using such
record date as the Manager may designate; such Distributions shall be made to
the Members as of the close of business on such record date on a pro rata basis
in accordance with each Member’s Percentage Interest as of the close of business
on such record date; provided, however, that the Manager shall have the
obligation to make Distributions as set forth in Sections 4.01(b) and 14.02; and
provided further that, notwithstanding any other provision herein to the
contrary, no Distributions shall be made to any Member to the extent such
Distribution would violate Section 18-607 of the Delaware Act. Promptly
following the designation of a record date and the declaration of a Distribution
pursuant to this Section 4.01(a), the Manager shall give notice to each Member
of the record date, the amount and the terms of the Distribution and the payment
date thereof. In furtherance of the foregoing, it is intended that the Manager
shall, to the extent permitted by applicable Law and hereunder, have the right
in its discretion to make Distributions to the Members pursuant to this
Section 4.01(a) in such amounts as shall enable the Corporation to pay dividends
or to meet its obligations (to the extent such obligations are not otherwise
able to be satisfied as a result of Tax Distributions required to be made
pursuant to Section 4.01(b) or reimbursements required to be made pursuant to
Section 6.05).

(b) Tax Distributions.

(i) The Company shall, subject to the availability of Distributable Cash (as
determined by the Manager in its discretion), make distributions to all Members,
pro rata in accordance with each Member’s Percentage Interest, on the Tax
Distribution Date with respect to each Taxable Year to the extent necessary to
distribute to each Member an amount not less than the Minimum Tax Distribution
of such Member for such Taxable Year.

 

21



--------------------------------------------------------------------------------

(ii) The Company may, upon election by the Manager, make such distributions, pro
rata in accordance with each Member’s Percentage Interest, on a quarterly basis
based upon estimates of the required Tax Distribution in a manner sufficient to
permit the Members to satisfy their respective quarterly estimated tax payment
obligations. All quarterly tax distributions to a Member shall be treated as an
advance of, and shall offset, the cash distribution payable to the Member
(pursuant to this Section 4.01(b)(i)) on the next Tax Distribution Date.

(iii) If, on a Tax Distribution Date, there are insufficient funds on hand to
distribute to the Members the full amount of the Tax Distributions to which such
Members are otherwise entitled, Distributions pursuant to this Section 4.01(b)
shall be made to the Members pro rata in accordance with each Member’s
Percentage Interests, to the extent of Distributable Cash (as determined by the
Manger in its discretion), and the Company shall make future Tax Distributions
as soon as Distributable Cash becomes available (as determined by the Manger in
its discretion) sufficient to pay the remaining portion of the Tax Distributions
to which such Members are otherwise entitled.

Section 4.02 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make any
Distribution to any Member on account of any Company Interest if such
Distribution would violate any applicable Law or the terms of the Credit
Agreement.

ARTICLE V.

CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

Section 5.01 Capital Accounts.

(a) The Company shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulations Section 1.704-1(b)(2)(iv). For
this purpose, the Company may (in the discretion of the Manager), upon the
occurrence of the events specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in
accordance with the rules of such Treasury Regulations and Treasury Regulations
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property. The
Capital Account balance of each of the Members as of the date hereof, reflecting
the deemed contributions by the Corporation and as otherwise adjusted in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(f) as described
in Section 3.03(c) of this Agreement, is its respective “Purchase Agreement
Closing Capital Account Balance” set forth on the Schedule of Members.

(b) For purposes of computing the amount of any item of Company income, gain,
loss or deduction to be allocated pursuant to this Article V and to be reflected
in the Capital Accounts of the Members, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for this
purpose); provided, however, that:

(i) The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B) or Code
Section 705(a)(2)(B) and Treasury Regulations Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for U.S. federal income tax purposes.

 

22



--------------------------------------------------------------------------------

(ii) If the Book Value of any Company property is adjusted pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such
property.

(iii) Items of income, gain, loss or deduction attributable to the disposition
of Company property having a Book Value that differs from its adjusted basis for
tax purposes shall be computed by reference to the Book Value of such property.

(iv) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing Profits or Losses (excluding
depletion with respect to a Depletable Property), there shall be taken into
account Depreciation for such Taxable Year or other Fiscal Period.

(v) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

(vi) Simulated Gains with respect to Depletable Properties shall be taken into
account in computing Profits and Losses in lieu of actual gains on such
Depletable Properties.

(vii) Items specifically allocated under Section 5.03 shall be excluded from the
computation of Profits and Losses.

Section 5.02 Allocations. After giving effect to the allocations under
Section 5.03, and subject to Section 5.04, Profits and Losses for any Taxable
Year or other Fiscal Period shall be allocated among the Capital Accounts of the
Members pro rata in such a manner that, after giving effect to the special
allocations set forth in Section 5.03 and all other distributions through the
end of such Taxable Year or other Fiscal Period, the Capital Account balance of
each Member, immediately after making such allocation, is as nearly as possible
equal to (a) the amount such Member would receive pursuant to Section 14.02(d)
if all of the assets of the Company on hand at the end of such Taxable Year or
other Fiscal Period were sold for cash equal to their Book Values, all
liabilities of the Company were satisfied in cash in accordance with their terms
(limited with respect to each nonrecourse liability to the Book Value of the
assets securing such liability), and all remaining or resulting cash were
distributed, in accordance with Section 14.02(d), to the Members immediately
after making such allocation, minus (b) such

 

23



--------------------------------------------------------------------------------

Member’s share of the Company Minimum Gain and Member Minimum Gain, computed
immediately prior to the hypothetical sale of assets, and the amount any such
Member is treated as obligated to contribute to the Company, computed
immediately after the hypothetical sale of assets. Notwithstanding any contrary
provision in this Agreement, the Manager shall make appropriate adjustments to
allocations of Profits and Losses to (or, if necessary, allocate items of gross
income, gain, loss or deduction of the Company among) the Members such that, to
the maximum extent possible, the Capital Accounts of the Members are
proportionate to their Percentage Interests. In each case, such adjustments or
allocations shall occur, to the maximum extent possible, in the Taxable Year or
other Fiscal Period of the event requiring such adjustments or allocations.

Section 5.03 Regulatory and Special Allocations.

(a) Losses attributable to partner nonrecourse debt (as defined in Treasury
Regulations Section 1.704-2(b)(4)) shall be allocated in the manner required by
Treasury Regulations Section 1.704-2(i). If there is a net decrease during a
Taxable Year in Member Minimum Gain, Profits for such Taxable Year (and, if
necessary, for subsequent Taxable Years) shall be allocated to the Members in
the amounts and of such character as determined according to Treasury
Regulations Section 1.704-2(i)(4).

(b) Nonrecourse deductions (as determined according to Treasury Regulations
Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro rata among
the Members in accordance with their Percentage Interests. Except as otherwise
provided in Section 5.03(a), if there is a net decrease in the Company Minimum
Gain during any Taxable Year, each Member shall be allocated Profits for such
Taxable Year (and, if necessary, for subsequent Taxable Years) in the amounts
and of such character as determined according to Treasury Regulations
Section 1.704-2(f). This Section 5.03(b) is intended to be a minimum gain
chargeback provision that complies with the requirements of Treasury Regulations
Section 1.704-2(f), and shall be interpreted in a manner consistent therewith.

(c) If any Member that unexpectedly receives an adjustment, allocation or
Distribution described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, computed after the application of Sections 5.03(a) and 5.03(b) but before
the application of any other provision of this Article V, then Profits for such
Taxable Year shall be allocated to such Member in proportion to, and to the
extent of, such Adjusted Capital Account Deficit. This Section 5.03(c) is
intended to be a qualified income offset provision as described in Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner
consistent therewith.

(d) If the allocation of Losses to a Member as provided in Section 5.02 would
create or increase an Adjusted Capital Account Deficit, there shall be allocated
to such Member only that amount of Losses as will not create or increase an
Adjusted Capital Account Deficit. The Losses that would, absent the application
of the preceding sentence, otherwise be allocated to such Member shall be
allocated to the other Members in accordance with their relative Percentage
Interests, subject to this Section 5.03(d).

 

24



--------------------------------------------------------------------------------

(e) Profits and Losses described in Section 5.01(b)(v) shall be allocated in a
manner consistent with the manner that the adjustments to the Capital Accounts
are required to be made pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(j) and (m).

(f) Simulated Depletion for each Depletable Property and Simulated Loss upon the
disposition of a Depletable Property shall be allocated among the Members in
proportion to their shares of the Simulated Basis in such property.

(g) The allocations set forth in Section 5.03(a) through and including
Section 5.03(d) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations. The Regulatory Allocations may not be consistent with the manner in
which the Members intend to allocate Profit and Loss of the Company or make
Distributions. Accordingly, notwithstanding the other provisions of this Article
V, but subject to the Regulatory Allocations, income, gain, deduction and loss
shall be reallocated among the Members so as to eliminate the effect of the
Regulatory Allocations and thereby cause the respective Capital Accounts of the
Members to be in the amounts (or as close thereto as possible) they would have
been if Profit and Loss (and such other items of income, gain, deduction and
loss) had been allocated without reference to the Regulatory Allocations. In
general, the Members anticipate that this will be accomplished by specially
allocating other Profit and Loss (and such other items of income, gain,
deduction and loss) among the Members so that the net amount of the Regulatory
Allocations and such special allocations to each such Member is zero. In
addition, if in any Taxable Year or other Fiscal Period there is a decrease in
Company Minimum Gain, or in Member Minimum Gain, and application of the minimum
gain chargeback requirements set forth in Section 5.03(a) or Section 5.03(b)
would cause a distortion in the economic arrangement among the Members, the
Members may, if they do not expect that the Company will have sufficient other
income to correct such distortion, request the Internal Revenue Service to waive
either or both of such minimum gain chargeback requirements. If such request is
granted, this Agreement shall be applied in such instance as if it did not
contain such minimum gain chargeback requirement.

Section 5.04 Tax Allocations.

(a) The income, gains, losses, deductions and credits of the Company will be
allocated, for U.S. federal (and applicable state and local) income tax
purposes, among the Members in accordance with the allocation of such income,
gains, losses, deductions and credits among the Members for computing their
Capital Accounts; provided that if any such allocation is not permitted by the
Code or other applicable Law, the Company’s subsequent income, gains, losses,
deductions and credits will be allocated among the Members so as to reflect as
nearly as possible the allocation set forth herein in computing their Capital
Accounts.

(b) Cost and percentage depletion deductions with respect each Depletable
Property shall be computed separately by the Members rather than the Company.
For purposes of such computations, the U.S. federal income tax basis of each
Depletable Property shall be allocated to each Member in accordance with such
Member’s Percentage Interest as of the time such Depletable Property is acquired
by the Company, and shall be reallocated among the Members in accordance with
such Member’s Percentage Interest as determined immediately following the
occurrence of an event giving rise to an adjustment to the Book Values of the
Company’s

 

25



--------------------------------------------------------------------------------

Depletable Properties pursuant to the definition of Book Value (or at the time
of any material additions to the U.S. federal income tax basis of such
Depletable Property). Such allocations are intended to be applied in accordance
with the “partners’ interests in partnership capital” under
Section 613A(c)(7)(D) of the Code; provided that the Members understand and
agree that the Manager may authorize special allocations of tax basis, income,
gain, deduction or loss, as computed for U.S. federal income tax purposes, in
order to eliminate differences between Simulated Basis and adjusted U.S. federal
income tax basis with respect to Depletable Properties, in such manner as
determined consistent with the principles of Section 704(c) of the Code, the
Treasury Regulations thereunder and the portions of the Treasury Regulations
under Section 704(b) that apply the principles of Section 704(c). For the
purposes of applying the “remedial allocation method” to Depletable Properties
(i) the amount by which any Member’s Capital Account is adjusted for Simulated
Depletion shall be treated as an amount of book depletion allocated to such
Member and (ii) the amount of cost depletion computed by such Member under
section 613A(c)(7)(D) of the Code shall be treated as an amount of tax depletion
allocated to such Member.

(c) For purposes of the separate computation of gain or loss by each Member on a
taxable Disposition of Depletable Property, the amount realized from such
Disposition shall be allocated (i) first, to the Members in an amount equal to
the Simulated Basis in such Depletable Property and in the same proportion as
their shares thereof were allocated and (ii) second, any remaining amount
realized shall be allocated consistent with the allocation of Simulated Gains;
provided, however, that the Members understand and agree that the Board of
Managers may authorize special allocations of tax basis, income, gain, deduction
or loss, as computed for U.S. federal income tax purposes, in order to eliminate
differences between Simulated Basis and adjusted U.S. federal income tax basis
with respect to Depletable Properties, in such manner as determined consistent
with the principles of Section 704(c) of the Code, the Treasury Regulations
thereunder and the portions of the Treasury Regulations under Section 704(b)
that apply the principles of Section 704(c). The provisions of this
Section 5.5(c) and the other provisions of this Agreement relating to
allocations under Section 613A(c)(7)(D) of the Code are intended to comply with
Treasury Regulations Section 1.704-1(b)(4)(v) and shall be interpreted and
applied in a manner consistent with such Treasury Regulations.

(d) Each Member shall, in a manner consistent with this Article V, separately
keep records of its share of the adjusted tax basis in each Depletable Property,
adjust such share of the adjusted tax basis for any cost or percentage depletion
allowable with respect to such property and use such adjusted tax basis in the
computation of its cost depletion or in the computation of its gain or loss on
the disposition of such property by the Company. Upon the request of the
Company, each Member may advise the Company of its adjusted tax basis in each
Depletable Property and any depletion computed with respect thereto, both as
computed in accordance with the provisions of this subsection. The Company may
rely on such information and, if it is not provided by the Member, may make such
reasonable assumptions as it shall determine with respect thereto.

(e) Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Members in accordance with Code Section 704(c) so as to take account of any
variation between the adjusted basis of such property to the Company for U.S.
federal income tax purposes and its Book Value using the “remedial allocation
method”, as described in Treasury Regulations Section 1.704-3(d)(1).

 

26



--------------------------------------------------------------------------------

(f) If the Book Value of any Company asset is adjusted pursuant to
Section 5.01(b), subsequent allocations of items of taxable income, gain, loss
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for U.S. federal income tax purposes
and its Book Value in the same manner as under Code Section 704(c) using the
“remedial allocation method”, as described in Treasury Regulations
Section 1.704-3(d)(1).

(g) If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulations
Section 1.704-1(b)(4)(x).

(h) Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Members pro rata as determined by the Manager
taking into account the principles of Treasury Regulations
Section 1.704-1(b)(4)(ii).

(i) For purposes of determining a Member’s pro rata share of the Company’s
“excess nonrecourse liabilities” within the meaning of Treasury Regulations
Section 1.752-3(a)(3), each Member’s interest in income and gain shall be in
proportion to the Units held by such Member.

(j) Allocations pursuant to this Section 5.05 are solely for purposes of U.S.
federal (and applicable state and local) income taxes and shall not affect, or
in any way be taken into account in computing, any Member’s Capital Account or
share of Profits, Losses, Distributions or other Company items pursuant to any
provision of this Agreement.

Section 5.05 Withholding; Indemnification and Reimbursement for Payments on
Behalf of a Member. The Company and its Subsidiaries may withhold from
distributions, allocations or portions thereof if it is required to do so by any
applicable Law, and each Member hereby authorizes the Company and its
Subsidiaries to withhold or pay on behalf of or with respect to such Member any
amount of U.S. federal, state, or local or non-U.S. taxes that the Manager
determines, in good faith, that the Company or any of its Subsidiaries is
required to withhold or pay with respect to any amount distributable or
allocable to such Member pursuant to this Agreement. In addition, if the Company
is obligated to pay any other amount to a Governmental Entity (or otherwise
makes a payment to a Governmental Entity) that is specifically attributable to a
Member (including U.S. federal income taxes as a result of Company obligations
pursuant to the Revised Partnership Audit Provisions with respect to items of
income, gain, loss deduction or credit allocable or attributable to such Member,
state personal property taxes and state unincorporated business taxes, but
excluding payments such as professional association fees and the like made
voluntarily by the Company on behalf of any Member based upon such Member’s
status as an employee of the Company), then such tax shall be treated as an
amount of taxes withheld or paid with respect to such Member pursuant to this
Section 5.06. For all purposes under this Agreement, any amounts withheld or
paid with respect to a Member pursuant to this Section 5.06 shall be treated as
having been distributed to such Member at the time such withholding or payment
is made. Further, to the extent that the cumulative amount of such withholding
or payment for any period exceeds the distributions to which such Member is

 

27



--------------------------------------------------------------------------------

entitled for such period, such Member shall indemnify the Company in full for
the amount of such excess. The Manager may offset Distributions to which a
Person is otherwise entitled under this Agreement against such Person’s
obligation to indemnify the Company under this Section 5.06. A Member’s
obligation to indemnify the Company under this Section 5.06 shall survive the
termination, dissolution, liquidation and winding up of the Company, and for
purposes of this Section 5.06, the Company shall be treated as continuing in
existence. The Company may pursue and enforce all rights and remedies it may
have against each Member under this Section 5.06, including instituting a
lawsuit to collect amounts owed under such indemnity with interest accruing from
the date such withholding or payment is made by the Company at a rate per annum
equal to the sum of the Base Rate (but not in excess of the highest rate per
annum permitted by Law). Any income from such indemnity (and interest) shall not
be allocated to or distributed to the Member paying such indemnity (and
interest). Each Member hereby agrees to furnish to the Company such information
and forms as required or reasonably requested in order to comply with any laws
and regulations governing withholding of tax or in order to claim any reduced
rate of, or exemption from, withholding to which the Member is legally entitled.

ARTICLE VI.

MANAGEMENT

Section 6.01 Authority of Manager.

(a) Except for situations in which the approval of any Member(s) is specifically
required by this Agreement, (i) all management powers over the business and
affairs of the Company shall be exclusively vested in the Corporation, as the
sole managing member of the Company (the Corporation, in such capacity, the
“Manager”) and (ii) the Manager shall conduct, direct and exercise full control
over all activities of the Company. The Manager shall be the “manager” of the
Company for the purposes of the Delaware Act. Except as otherwise expressly
provided for herein and subject to the other provisions of this Agreement, the
Members hereby consent to the exercise by the Manager of all such powers and
rights conferred on the Members by the Delaware Act with respect to the
management and control of the Company. Any vacancies in the position of Manager
shall be filled in accordance with Section 6.04.

(b) The day-to-day business and operations of the Company shall be overseen and
implemented by officers of the Company (each, an “Officer” and collectively, the
“Officers”), subject to the limitations imposed by the Manager. An Officer may,
but need not, be a Member. Each Officer shall be appointed by the Manager and
shall hold office until his or her successor shall be duly designated and shall
qualify or until his or her death or until he shall resign or shall have been
removed in the manner hereinafter provided. Any one Person may hold more than
one office. Subject to the other provisions in this Agreement (including in
Section 6.06 below), the salaries or other compensation, if any, of the Officers
of the Company shall be fixed from time to time by the Manager. The authority
and responsibility of the Officers shall include, but not be limited to, such
duties as the Manager may, from time to time, delegate to them and the carrying
out of the Company’s business and affairs on a day-to-day basis. An Officer may
also perform one or more roles as an officer of the Manager.

(c) The Manager shall have the power and authority to effectuate the sale,
lease, transfer, exchange or other disposition of any, all or substantially all
of the assets of the

 

28



--------------------------------------------------------------------------------

Company (including the exercise or grant of any conversion, option, privilege or
subscription right or any other right available in connection with any assets at
any time held by the Company) or the merger, consolidation, reorganization or
other combination of the Company with or into another entity.

Section 6.02 Actions of the Manager. The Manager may act through any Officer or
through any other Person or Persons to whom authority and duties have been
delegated pursuant to Section 6.06.

Section 6.03 Resignation; No Removal. The Manager may resign at any time by
giving written notice to the Members. Unless otherwise specified in the notice,
the resignation shall take effect upon receipt thereof by the Members, and the
acceptance of the resignation shall not be necessary to make it effective. For
the avoidance of doubt, the Members have no right under this Agreement to remove
or replace the Manager.

Section 6.04 Vacancies. Vacancies in the position of Manager occurring for any
reason shall be filled by the Corporation (or, if the Corporation has ceased to
exist without any successor or assign, then by the holders of a majority in
interest of the voting capital stock of the Corporation immediately prior to
such cessation). For the avoidance of doubt, the Members (other than the
Corporation) have no right under this Agreement to fill any vacancy in the
position of Manager.

Section 6.05 Reimbursement for Expenses. The Manager shall not be compensated
for its services as Manager of the Company except as expressly provided in this
Agreement. The Members acknowledge and agree that the Manager’s Common Stock is
and will continue to be publicly traded and therefore the Manager will have
access to the public capital markets and that such status and the services
performed by the Manager will inure to the benefit of the Company and all
Members; therefore, the Manager shall be reimbursed by the Company for any
reasonable out-of-pocket expenses incurred on behalf of the Company, including
all fees, expenses and costs of being a public company (including public
reporting obligations, proxy statements, stockholder meetings, stock exchange
fees, transfer agent fees, SEC and FINRA filing fees and offering expenses) and
maintaining its corporate existence. In the event that (i) shares of Common
Stock were sold to underwriters in the initial public offering of the
Corporation or are sold to underwriters in any public offering after the
Effective Time, in each case, at a price per share that is lower than the price
per share for which such shares of Common Stock are sold to the public in such
public offering after taking into account underwriters’ discounts or commissions
and brokers’ fees or commissions (including, for the avoidance of doubt, any
deferred discounts or commissions and brokers’ fees or commissions payable in
connection with or as a result of the Purchase Agreement Closing) (such
difference, the “Discount”) and (ii) the proceeds from such public offering are
used to fund the Cash Settlement for any Redeemed Units or otherwise contributed
to the Company, the Company shall reimburse the Manager for such Discount by
treating such Discount as an additional Capital Contribution made by the Manager
to the Company, issuing Common Units in respect of such deemed Capital
Contribution in accordance with Section 11.02, and increasing the Manager’s
Capital Account by the amount of such Discount. To the extent practicable,
expenses incurred by the Manager on behalf of or for the benefit of the Company
shall be billed directly to and paid by the Company and, if and to the extent
any reimbursements to the Manager or any of its Affiliates by the Company
pursuant to

 

29



--------------------------------------------------------------------------------

this Section 6.05 constitute gross income to such Person (as opposed to the
repayment of advances made by such Person on behalf of the Company), such
amounts shall be treated as “guaranteed payments” within the meaning of Code
Section 707(c) and shall not be treated as distributions for purposes of
computing the Members’ Capital Accounts.

Section 6.06 Delegation of Authority. The Manager (a) may, from time to time,
delegate to one or more Persons such authority and duties as the Manager may
deem advisable, and (b) may assign titles (including chief executive officer,
president, chief executive officer, chief financial officers, chief operating
officer, vice president, secretary, assistant secretary, treasurer or assistant
treasurer) and delegate certain authority and duties to such Persons as the same
may be amended, restated or otherwise modified from time to time. Any number of
titles may be held by the same individual. The salaries or other compensation,
if any, of such agents of the Company shall be fixed from time to time by the
Manager, subject to the other provisions in this Agreement.

Section 6.07 Limitation of Liability of Manager.

(a) Except as otherwise provided herein or in an agreement entered into by such
Person and the Company, neither the Manager nor any of the Manager’s Affiliates
shall be liable to the Company or to any Member that is not the Manager for any
act or omission performed or omitted by the Manager in its capacity as the sole
managing member of the Company pursuant to authority granted to the Manager by
this Agreement; provided, however, that, except as otherwise provided herein,
such limitation of liability shall not apply to the extent the act or omission
was attributable to the Manager’s bad faith, willful misconduct or violation of
Law in which the Manager acted with knowledge that its conduct was unlawful, or
for any present or future breaches of any representations, warranties, covenants
or obligations by the Manager or its Affiliates contained herein or in the other
agreements with the Company. The Manager may exercise any of the powers granted
to it by this Agreement and perform any of the duties imposed upon it hereunder
either directly or by or through its agents, and shall not be responsible for
any misconduct or negligence on the part of any such agent (so long as such
agent was selected in good faith and with reasonable care). The Manager shall be
entitled to rely upon the advice of legal counsel, independent public
accountants and other experts, including financial advisors, and any act of or
failure to act by the Manager in good faith reliance on such advice shall in no
event subject the Manager to liability to the Company or any Member that is not
the Manager.

(b) Whenever in this Agreement or any other agreement contemplated herein, the
Manager is permitted or required to take any action or to make a decision in its
“sole discretion” or “discretion,” with “complete discretion” or under a grant
of similar authority or latitude, the Manager shall be entitled to consider such
interests and factors as it desires, including its own interests, and shall, to
the fullest extent permitted by applicable Law, have no duty or obligation to
give any consideration to any interest of or factors affecting the Company or
other Members.

(c) Whenever in this Agreement the Manager is permitted or required to take any
action or to make a decision in its “good faith” or under another express
standard, the Manager shall act under such express standard and, to the fullest
extent permitted by applicable Law, shall not be subject to any other or
different standards imposed by this Agreement or any other

 

30



--------------------------------------------------------------------------------

agreement contemplated herein, and, notwithstanding anything contained herein to
the contrary, so long as the Manager acts in good faith, the resolution, action
or terms so made, taken or provided by the Manager shall not constitute a breach
of this Agreement or any other agreement contemplated herein or impose liability
upon the Manager or any of the Manager’s Affiliates.

Section 6.08 Investment Company Act. The Manager shall use its best efforts to
ensure that the Company shall not be subject to registration as an investment
company pursuant to the Investment Company Act.

Section 6.09 Outside Activities of the Manager. The Manager shall not, directly
or indirectly, enter into or conduct any business or operations, other than in
connection with (a) the ownership, acquisition and disposition of Common Units,
(b) the management of the business and affairs of the Company and its
Subsidiaries, (c) the operation of the Manager as a reporting company with a
class (or classes) of securities registered under Section 12 of the Exchange Act
and listed on a securities exchange, (d) the offering, sale, syndication,
private placement or public offering of stock, bonds, securities or other
interests, (e) financing or refinancing of any type related to the Company, its
Subsidiaries or their assets or activities, and (f) such activities as are
incidental to the foregoing; provided, however, that, except as otherwise
provided herein, the net proceeds of any sale of Equity Securities of the
Corporation pursuant to the preceding clauses (d) and (e) shall be made
available to the Company as Capital Contributions and the proceeds of any other
financing raised by the Manager pursuant to the preceding clauses (d) and
(e) shall be made available to the Company as loans or otherwise as appropriate
and, provided further, that the Manager may, in its discretion, from time to
time hold or acquire assets in its own name or otherwise other than through the
Company and its Subsidiaries so long as the Manager takes all necessary measures
to ensure that the economic benefits and burdens of such assets are otherwise
vested in the Company or its Subsidiaries, through assignment, mortgage loan or
otherwise. Nothing contained herein shall be deemed to prohibit the Manager from
executing any guarantee of indebtedness of the Company or its Subsidiaries.

Section 6.10 Standard of Care. Except to the extent otherwise expressly set
forth in this Agreement, the Manager shall, in connection with the performance
of its duties in its capacity as the Manager, have the same fiduciary duties to
the Company and the Members as would be owed to a Delaware corporation and its
stockholders by its directors, and shall be entitled to the benefit of the same
presumptions in carrying out such duties as would be afforded to a director of a
Delaware corporation (as such duties and presumptions are defined, described and
explained under the Laws of the State of Delaware as in effect from time to
time). The provisions of this Agreement, to the extent that they restrict or
eliminate the duties (including fiduciary duties) and liabilities of the Manager
otherwise existing at law or in equity, are agreed by the Members to replace, to
the fullest extent permitted by applicable Law, such other duties and
liabilities of the Manager.

 

31



--------------------------------------------------------------------------------

ARTICLE VII.

RIGHTS AND OBLIGATIONS OF MEMBERS

Section 7.01 Limitation of Liability and Duties of Members; Investment
Opportunities.

(a) Except as provided in this Agreement or in the Delaware Act, no Member
(including the Manager) shall be obligated personally for any debt, obligation
or liability solely by reason of being a Member or acting as the Manager of the
Company; provided that, in the case of the Manager, this sentence shall not in
any manner limit the liability of the Manager to the Company or any Member
(other than the Manager) attributable to a breach by the Manager of any
obligations of the Manager under this Agreement. Notwithstanding anything
contained herein to the contrary, the failure of the Company to observe any
formalities or requirements relating to the exercise of its powers or management
of its business and affairs under this Agreement or the Delaware Act shall not
be grounds for imposing personal liability on the Members for liabilities of the
Company.

(b) In accordance with the Delaware Act and the laws of the State of Delaware, a
Member may, under certain circumstances, be required to return amounts
previously distributed to such Member. It is the intent of the Members that no
Distribution to any Member pursuant to Article IV shall be deemed a return of
money or other property paid or distributed in violation of the Delaware Act.
The payment of any such money or Distribution of any such property to a Member
shall be deemed to be a compromise within the meaning of Section 18-502(b) of
the Delaware Act, and, to the fullest extent permitted by Law, any Member
receiving any such money or property shall not be required to return any such
money or property to the Company or any other Person. However, if any court of
competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Member is obligated to make any such payment, such obligation
shall be the obligation of such Member and not of any other Member or any other
Person.

(c) Notwithstanding any other provision of this Agreement, other than
Section 6.07 and Section 6.10 (in each case with respect to the Manager), to the
extent that, at law or in equity, any Member (or such Member’s Affiliate or any
manager, managing member, general partner, director, officer, employee, agent,
fiduciary or trustee of such Member or of any Affiliate of such Member (each
Person described in this parenthetical, a “Related Person”)) has duties
(including fiduciary duties) to the Company, to the Manager, to another Member,
to any Person who acquires an interest in a Company Interest or to any other
Person bound by this Agreement, all such duties (including fiduciary duties) are
hereby eliminated, to the fullest extent permitted by law, and replaced with the
duties or standards expressly set forth herein, if any. The elimination of
duties (including fiduciary duties) to the Company, the Manager, each of the
Members, each other Person who acquires an interest in a Company Interest and
each other Person bound by this Agreement and replacement thereof with the
duties or standards expressly set forth herein, if any, are approved by the
Company, the Manager, each of the Members, each other Person who acquires an
interest in a Company Interest and each other Person bound by this Agreement.

(d) Notwithstanding any duty (including any fiduciary duty) otherwise applicable
at law or in equity, the doctrine of corporate opportunity, or any analogous
doctrine, will not apply

 

32



--------------------------------------------------------------------------------

to any Member (including the Manager) or to any Related Person of such Member,
and no Member (or any Related Person of such Member) that acquires knowledge of
a potential transaction, agreement, arrangement or other matter that may be an
opportunity for the Company or the Members will have any duty to communicate or
offer such opportunity to the Company or the Members, or to develop any
particular investment, and such Person will not be liable to the Company or the
Members for breach of any fiduciary or other duty by reason of the fact that
such Person pursues or acquires for, or directs such opportunity to, another
Person or does not communicate such investment opportunity to the Members.
Notwithstanding any duty (including any fiduciary duty) otherwise applicable at
law or in equity, neither the Company nor any Member has any rights or
obligations by virtue of this Agreement or the relationships created hereby in
or to such independent ventures or the income or profits or losses derived
therefrom, and the pursuit of any such ventures outside the Company, even if
competitive with the activities of the Company or the Members, will not be
deemed wrongful or improper.

Section 7.02 Lack of Authority. No Member, other than the Manager or a duly
appointed Officer, in each case in its capacity as such, has the authority or
power to act for or on behalf of the Company, to do any act that would be
binding on the Company or to make any expenditure on behalf of the Company. The
Members hereby consent to the exercise by the Manager of the powers conferred on
them by Law and this Agreement.

Section 7.03 No Right of Partition. No Member, other than the Manager, shall
have the right to seek or obtain partition by court decree or operation of Law
of any Company property, or the right to own or use particular or individual
assets of the Company.

Section 7.04 Indemnification.

(a) Subject to Section 5.06, the Company hereby agrees to indemnify and hold
harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under the Delaware Act, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment), against all
expenses, liabilities and losses (including attorneys’ fees, judgments, fines,
excise taxes or penalties) reasonably incurred or suffered by such Person (or
one or more of such Person’s Affiliates) by reason of the fact that such Person
is or was a Member or is or was serving as the Manager or Officer of the Company
or is or was serving at the request of the Company as a manager, officer,
director, principal or member of another corporation, partnership, joint
venture, limited liability company, trust or other enterprise; provided,
however, that no Indemnified Person shall be indemnified for any expenses,
liabilities and losses suffered that are attributable to such Indemnified
Person’s or its Affiliates’ bad faith, willful misconduct or violation of Law in
which the Manager acted with knowledge that its conduct was unlawful, or for any
present or future breaches of any representations, warranties, covenants or
obligations by such Indemnified Person or its Affiliates contained herein or in
the other agreements with the Company. Expenses, including attorneys’ fees,
incurred by any such Indemnified Person in defending a proceeding shall be paid
by the Company in advance of the final disposition of such proceeding, including
any appeal therefrom, upon receipt of an undertaking by or on behalf of such
Indemnified Person to repay such amount if it shall ultimately be determined
that such Indemnified Person is not entitled to be indemnified by the Company.

 

33



--------------------------------------------------------------------------------

(b) The right to indemnification and the advancement of expenses conferred in
this Section 7.04 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, bylaw, action by the
Manager or otherwise.

(c) The Company shall maintain directors’ and officers’ liability insurance, or
substantially equivalent insurance, at its expense, to protect any Indemnified
Person (and the investment funds, if any, they represent) against any expense,
liability or loss described in Section 7.04(a) whether or not the Company would
have the power to indemnify such Indemnified Person against such expense,
liability or loss under the provisions of this Section 7.04. The Company shall
use its commercially reasonable efforts to purchase and maintain property,
casualty and liability insurance in types and at levels customary for companies
of similar size engaged in similar lines of business, as determined in good
faith by the Manager.

(d) Notwithstanding anything contained herein to the contrary (including in this
Section 7.04), the Company agrees that any indemnification and advancement of
expenses available to any current or former Indemnified Person from any
investment fund that is an Affiliate of the Company who served as a director of
the Company or as a Member of the Company by virtue of such Person’s service as
a member, director, partner or employee of any such fund prior to or following
the Effective Time (any such Person, a “Sponsor Person”) shall be secondary to
the indemnification and advancement of expenses to be provided by the Company
pursuant to this Section 7.04 which shall be provided out of and to the extent
of Company assets only and no Member (unless such Member otherwise agrees in
writing or is found in a final decision by a court of competent jurisdiction to
have personal liability on account thereof) shall have personal liability on
account thereof or shall be required to make additional Capital Contributions to
help satisfy such indemnity of the Company and the Company (i) shall be the
primary indemnitor of first resort for such Sponsor Person pursuant to this
Section 7.04 and (ii) shall be fully responsible for the advancement of all
expenses and the payment of all damages or liabilities with respect to such
Sponsor Person which are addressed by this Section 7.04.

(e) If this Section 7.04 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.04 to the fullest extent permitted by any applicable portion of
this Section 7.04 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.

Section 7.05 Members Right to Act. For matters that require the approval of the
Members, the Members shall act through meetings and written consents as
described in paragraphs (a) and (b) below:

(a) Except as otherwise expressly provided by this Agreement, acts by the
Members holding a majority of the outstanding Units, voting together as a single
class, shall be the acts of the Members. Any Member entitled to vote at a
meeting of Members may authorize another person or persons to act for it by
proxy. An electronic mail, telegram, telex, cablegram or similar

 

34



--------------------------------------------------------------------------------

transmission by the Member, or a photographic, photostatic, facsimile or similar
reproduction of a writing executed by the Member shall (if stated thereon) be
treated as a proxy executed in writing for purposes of this Section 7.05(a). No
proxy shall be voted or acted upon after eleven months from the date thereof,
unless the proxy provides for a longer period. A proxy shall be revocable unless
the proxy form conspicuously states that the proxy is irrevocable and that the
proxy is coupled with an interest. Should a proxy designate two or more Persons
to act as proxies, unless that instrument shall provide to the contrary, a
majority of such Persons present at any meeting at which their powers thereunder
are to be exercised shall have and may exercise all the powers of voting or
giving consents thereby conferred, or, if only one be present, then such powers
may be exercised by that one; or, if an even number attend and a majority do not
agree on any particular issue, the Company shall not be required to recognize
such proxy with respect to such issue if such proxy does not specify how the
votes that are the subject of such proxy are to be voted with respect to such
issue.

(b) The actions by the Members permitted hereunder may be taken at a meeting
called by the Manager or by the Members holding a majority of the Units entitled
to vote on such matter on at least 48 hours’ prior written notice to the other
Members entitled to vote, which notice shall state the purpose or purposes for
which such meeting is being called. The actions taken by the Members entitled to
vote or consent at any meeting (as opposed to by written consent), however
called and noticed, shall be as valid as though taken at a meeting duly held
after regular call and notice if (but not until), either before, at or after the
meeting, the Members entitled to vote or consent as to whom it was improperly
held signs a written waiver of notice or a consent to the holding of such
meeting or an approval of the minutes thereof. The actions by the Members
entitled to vote or consent may be taken by vote of the Members entitled to vote
or consent at a meeting or by written consent, so long as such consent is signed
by Members having not less than the minimum number of Units that would be
necessary to authorize or take such action at a meeting at which all Members
entitled to vote thereon were present and voted; provided that if such written
consent is not unanimous, any action approved by such written consent shall not
be effective until two (2) Business Days following the date notice of such
written consent has been delivered to all the Members. Prompt notice of the
action so taken, which shall state the purpose or purposes for which such
consent is required and may be delivered via email, without a meeting shall be
given to those Members entitled to vote or consent who have not consented in
writing; provided, however, that the failure to give any such notice shall not
affect the validity of the action taken by such written consent. Any action
taken pursuant to such written consent of the Members shall have the same force
and effect as if taken by the Members at a meeting thereof.

Section 7.06 Inspection Rights. The Company shall permit each Member and each of
its designated representatives to visit and inspect (i) the books and records of
the Company, including its membership ledger and a list of its Members and
(ii) the books and records of its Subsidiaries. The Members have no other
inspection rights.

ARTICLE VIII.

BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

Section 8.01 Records and Accounting. The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and

 

35



--------------------------------------------------------------------------------

records necessary to provide any information, lists and copies of documents
required to be provided pursuant to Section 8.03 or pursuant to applicable Laws.
All matters concerning (a) the determination of the relative amount of
allocations and Distributions among the Members pursuant to Articles III and IV
and (b) accounting procedures and determinations, and other determinations not
specifically and expressly provided for by the terms of this Agreement, shall be
determined by the Manager, whose determination shall be final and conclusive as
to all of the Members absent manifest clerical error.

Section 8.02 Fiscal Year. The Fiscal Year of the Company shall end on
December 31 of each year or such other date as may be established by the
Manager; provided that the Company shall have the same Fiscal Year for
accounting purposes as its Taxable Year for U.S. federal income tax purposes.

Section 8.03 Reports. The Company shall deliver or cause to be delivered, within
ninety (90) days after the end of each Fiscal Year, to each Person who was a
Member at any time during such Fiscal Year, all information reasonably necessary
for the preparation of such Person’s United States federal and applicable state
income tax returns.

ARTICLE IX.

TAX MATTERS

Section 9.01 Preparation of Tax Returns. The Manager shall arrange, at the
Company’s expense, for the preparation and timely filing of all tax returns
required to be filed by the Company. On or before
March 15, June 15, September 15, and December 15 of each Taxable Year, the
Company shall send to each Person who was a Member at any time during the prior
quarter, an estimate of such Member’s state tax apportionment information and
allocations to the Members of taxable income, gains, losses, deductions and
credits for the prior quarter, which estimate shall have been reviewed by the
Company’s outside tax accountants. In addition, no later than the later of
(i) March 15 following the end of the prior Taxable Year, and (ii) thirty
(30) Business Days after the issuance of the final financial statement report
for a Fiscal Year by the Company’s auditors, the Company shall send to each
Person who was a Member at any time during such Taxable Year, a statement
showing such Member’s (A) final state tax apportionment information,
(B) allocations to the Members of taxable income, gains, losses, deductions and
credits for such Taxable Year, (C) a completed IRS Schedule K-1 and (D) all
other information reasonably requested and necessary for the preparation of such
Person’s U.S. federal (and applicable state and local) income tax returns. Each
Member shall notify the Company, and the Company shall take reasonable efforts
to notify each of the other Members, upon receipt of any notice of tax
examination of the Company by U.S. federal, state or local authorities. Subject
to the terms and conditions of this Agreement, in its capacity as Tax Matters
Partner or Partnership Representative (as applicable), the Corporation shall
have the authority to prepare the tax returns of the Company using the elections
set forth in Section 9.02 and such other permissible methods and elections as it
determines in its reasonable discretion.

Section 9.02 Tax Elections. The Company and any eligible Subsidiary shall make
an election pursuant to Section 754 of the Code, shall not thereafter revoke
such election and shall make a new election pursuant to Section 754 to the
extent necessary following any “termination” of the Company or the Subsidiary
under Section 708 of the Code. In addition, the Company (and any eligible
Subsidiary) shall make the following elections on the appropriate forms or tax
returns:

(a) to adopt the calendar year as the Company’s Taxable Year, if permitted under
the Code;

 

36



--------------------------------------------------------------------------------

(b) to adopt the accrual method of accounting for U.S. federal income tax
purposes;

(c) to elect to amortize the organizational expenses of the Company as permitted
by Code Section 709(b); and

(d) to elect out of the application of the company-level audit and adjustment
rules of the Bipartisan Budget Act of 2015, if applicable.

Each Member will upon request supply any information reasonably necessary to
give proper effect to any such elections.

Section 9.03 Tax Controversies.

(a) With respect to Tax Years beginning on or before December 31, 2017, the
Corporation is hereby designated the Tax Matters Partner of the Company, within
the meaning given to such term in Section 6231 of the Code (the Corporation, in
such capacity, the “Tax Matters Partner”) and is authorized and required to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Company funds for
professional services reasonably incurred in connection therewith. Each Member
agrees to cooperate with the Company and to do or refrain from doing any or all
things reasonably requested by the Company with respect to the conduct of such
proceedings. The Tax Matters Partners shall keep all Members fully advised on a
current basis of any contacts by or discussions with the tax authorities, and
the Members shall have the right to observe and participate through
representatives of their own choosing (at their sole expense) in any tax
proceedings. Notwithstanding the foregoing, the Tax Matters Partners shall not
settle or otherwise compromise any issue in any such examination, audit or other
proceeding without first obtaining approval of the Manager. Nothing herein shall
diminish, limit or restrict the rights of any Member under Subchapter C, Chapter
63, Subtitle F of the Code (Code Sections 6221 et seq.).

(b) With respect to Tax Years beginning after December 31, 2017, pursuant to the
Revised Partnership Audit Provisions, the Corporation shall be designated and
may, on behalf of the Company, at any time, and without further notice to or
consent from any Member, act as the “partnership representative” of the Company,
within the meaning given to such term in Section 6223 of the Code (the
Corporation, in such capacity, the “Partnership Representative”) for purposes of
the Code. The Partnership Representative shall have the right and obligation to
take all actions authorized and required, respectively, by the Code for the
Partnership Representative, and is authorized and required to represent the
Company (at the Company’s expense) in connection with all examinations of the
Company’s affairs by tax authorities, including resulting administrative and
judicial proceedings, and to expend Company funds for professional services
reasonably incurred in connection therewith. Each Member agrees to cooperate
with the Company and to do or refrain from doing any or all things reasonably
requested by the Company

 

37



--------------------------------------------------------------------------------

with respect to the conduct of such proceedings. The Partnership Representative
shall keep all Members fully advised on a current basis of any contacts by or
discussions with the tax authorities, and the Members shall have the right to
observe and participate through representatives of their own choosing (at their
sole expense) in any tax proceedings. Nothing herein shall diminish, limit or
restrict the rights of any Member under the Revised Partnership Audit
Provisions.

ARTICLE X.

RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

Section 10.01 Transfers by Members. No holder of Units may Transfer any interest
in any Units, except Transfers (a) pursuant to and in accordance with
Section 10.02 or (b) approved in writing by the Manager (other than any Transfer
by the Manager). Notwithstanding the foregoing, “Transfer” shall not include an
event that does not terminate the existence of such Member under applicable
state law (or, in the case of a trust that is a Member, does not terminate the
trusteeship of the fiduciaries under such trust with respect to all the Company
Interests of such trust that is a Member).

Section 10.02 Permitted Transfers. The restrictions contained in Section 10.01
shall not apply to any Transfer (each, a “Permitted Transfer”) (i) by a Member
to an Affiliate of such Member, (ii) by a Member to any partner, shareholder or
member of such Member, (iii) by any transferee pursuant to clause (ii) of this
sentence to any Affiliate of such transferee or any trust, family partnership or
family limited liability company, the sole beneficiaries, partners or members of
which are such transferee or Relatives of such transferee, or (iv) pursuant to a
Redemption or Direct Exchange in accordance with Article XI hereof; provided,
however, that (A) the restrictions contained in this Agreement will continue to
apply to Units after any Permitted Transfer of such Units and (B) in the case of
the foregoing clauses (i) and (ii), the transferees of the Units so Transferred
shall agree in writing to be bound by the provisions of this Agreement, and the
transferor will deliver a written notice to the Company and the Members, which
notice will disclose in reasonable detail the identity of the proposed
transferee. In the case of a Permitted Transfer (other than a Redemption or
Direct Exchange) by any Vantage Member of Common Units to a transferee in
accordance with this Section 10.02, such Member (or any subsequent transferee of
such Member) shall be required to also transfer 1/1000th of a share of Class A
Preferred Stock in respect of each Common Unit that was transferred in the
transaction to such transferee; and, in the case of a Redemption or Direct
Exchange, 1/1000th of a share of Class A Preferred Stock in respect of each
Common Unit that was transferred in such Redemption or Direct Exchange shall be
cancelled. All Permitted Transfers are subject to the additional limitations set
forth in Section 10.07(b).

 

38



--------------------------------------------------------------------------------

Section 10.03 Restricted Units Legend. The Units have not been registered under
the Securities Act and, therefore, in addition to the other restrictions on
Transfer contained in this Agreement, cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
then available. To the extent such Units have been certificated, each
certificate evidencing Units and each certificate issued in exchange for or upon
the Transfer of any Units (if such securities remain Units as defined herein
after such Transfer) shall be stamped or otherwise imprinted with a legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
OCTOBER 19, 2016, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF RICE ENERGY OPERATING LLC, AS MAY BE
AMENDED AND MODIFIED FROM TIME TO TIME, AND RICE ENERGY OPERATING LLC RESERVES
THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE
BEEN FULFILLED WITH RESPECT TO ANY TRANSFER. A COPY OF SUCH CONDITIONS SHALL BE
FURNISHED BY RICE ENERGY OPERATING LLC TO THE HOLDER HEREOF UPON WRITTEN REQUEST
AND WITHOUT CHARGE.”

The Company shall imprint such legend on certificates (if any) evidencing Units.
The legend set forth above shall be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.

Section 10.04 Transfer. Prior to Transferring any Units (other than (i) in
connection with a Redemption or Direct Exchange in accordance with Article XI or
(ii) pursuant to a Change of Control Transaction), the Transferring holder of
Units shall cause the prospective transferee to be bound by this Agreement and
any other agreements executed by the holders of Units and relating to such Units
in the aggregate (collectively, the “Other Agreements”), and shall cause the
prospective transferee to execute and deliver to the Company and the other
holders of Units a Joinder (or other counterpart to this Agreement acceptable to
the Manager) and counterparts of any applicable Other Agreements. Any Transfer
or attempted Transfer of any Units in violation of any provision of this
Agreement (including any prohibited indirect Transfers) (a) shall be void, and
(b) the Company shall not record such Transfer on its books or treat any
purported transferee of such Units as the owner of such securities for any
purpose.

Section 10.05 Assignee’s Rights.

(a) The Transfer of a Company Interest in accordance with this Agreement shall
be effective as of the date of its assignment (assuming compliance with all of
the conditions to such Transfer set forth herein), and such Transfer shall be
shown on the books and records of the Company. Profits, Losses and other Company
items shall be allocated between the transferor and the Assignee according to
Code Section 706, using any permissible method as determined in the reasonable
discretion of the Manager. Distributions made before the effective date of such
Transfer shall be paid to the transferor, and Distributions made after such date
shall be paid to the Assignee.

(b) Unless and until an Assignee becomes a Member pursuant to Article XII, the
Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable Law, other than the rights granted specifically to
Assignees pursuant to this Agreement; provided, however, that, without relieving
the transferring Member from any such

 

39



--------------------------------------------------------------------------------

limitations or obligations as more fully described in Section 10.06, such
Assignee shall be bound by any limitations and obligations of a Member contained
herein that a Member would be bound on account of the Assignee’s Company
Interest (including the obligation to make Capital Contributions on account of
such Company Interest).

Section 10.06 Assignor’s Rights and Obligations. Any Member who shall Transfer
any Company Interest in a manner in accordance with this Agreement shall cease
to be a Member with respect to such Units or other interest and shall no longer
have any rights or privileges, or, except as set forth in this Section 10.06,
duties, liabilities or obligations, of a Member with respect to such Units or
other interest (it being understood, however, that the applicable provisions of
Section 6.07, Section 7.01 and Section 7.04 shall continue to inure to such
Person’s benefit), except that unless and until the Assignee (if not already a
Member) is admitted as a Substituted Member in accordance with the provisions of
Article XII (the “Admission Date”), (i) such assigning Member shall retain all
of the duties, liabilities and obligations of a Member with respect to such
Units or other interest, and (ii) the Manager may, in its sole discretion,
reinstate all or any portion of the rights and privileges of such Member with
respect to such Units or other interest for any period of time prior to the
Admission Date. Nothing contained herein shall relieve any Member who Transfers
any Units or other interest in the Company from any liability of such Member to
the Company with respect to such Company Interest that may exist on the
Admission Date or that is otherwise specified in the Delaware Act and
incorporated into this Agreement or for any liability to the Company or any
other Person for any materially false statement made by such Member (in its
capacity as such) or for any present or future breaches of any representations,
warranties or covenants by such Member (in its capacity as such) contained
herein or in the other agreements with the Company.

Section 10.07 Overriding Provisions.

(a) Any Transfer in violation of this Article X shall be null and void ab
initio, and the provisions of Sections 10.05 and 10.06 shall not apply to any
such Transfers. For the avoidance of doubt, any Person to whom a Transfer is
made or attempted in violation of this Article X shall not become a Member,
shall not be entitled to vote on any matters coming before the Members and shall
not have any other rights in or with respect to any rights of a Member of the
Company. The approval of any Transfer in any one or more instances shall not
limit or waive the requirement for such approval in any other or future
instance. The Manager shall promptly amend the Schedule of Members to reflect
any Permitted Transfer pursuant to this Article X.

(b) Notwithstanding anything contained herein to the contrary (including, for
the avoidance of doubt, the provisions of Section 10.01 and Article XI and
Article XII), in no event shall any Member Transfer any Units to the extent such
Transfer would:

(i) result in the violation of the Securities Act, or any other applicable U.S.
federal or state or non-U.S. Laws;

(ii) subject the Company to registration as an investment company under the
Investment Company Act;

 

40



--------------------------------------------------------------------------------

(iii) in the reasonable determination of the Manager, be a violation of or a
default (or an event that, with notice or the lapse of time or both, would
constitute a default) under, or result in an acceleration of any indebtedness
under, any promissory note, mortgage, loan agreement, indenture or similar
instrument or agreement to which the Company or the Manager is a party; provided
that the payee or creditor to whom the Company or the Manager owes such
obligation is not an Affiliate of the Company or the Manager;

(iv) cause the Company to lose its status as a partnership for U.S. federal
income tax purposes or, without limiting the generality of the foregoing, cause
the Company to be treated as a “publicly traded partnership” or to be taxed as a
corporation pursuant to Section 7704 of the Code and any applicable Treasury
Regulations issued thereunder, or any successor provision of the Code;

(v) be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority under applicable Law (excluding trusts for the
benefit of minors); or

(vi) result in the Company having more than one hundred (100) partners, within
the meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined pursuant
to the rules of Treasury Regulations Section 1.7704-1(h)(3)).

ARTICLE XI.

REDEMPTION AND EXCHANGE RIGHTS

Section 11.01 Redemption Right of a Member.

(a) Each Member (other than the Corporation) shall be entitled to cause the
Company to redeem (a “Redemption”) all or any portion of its Common Units (the
“Redemption Right”) at any time. A Member desiring to exercise its Redemption
Right (the “Redeemed Member”) shall exercise such right by giving written notice
(the “Redemption Notice”) to the Company with a copy to the Corporation (the
date of the delivery of such Redemption Notice, the “Redemption Notice Date”).
The Redemption Notice shall specify the number of Common Units (the “Redeemed
Units”) that the Redeemed Member intends to have the Company redeem. The
Redemption shall be completed on the date that is two (2) Business Days
following delivery of the applicable Redemption Notice, unless the Company
elects to make the redemption payment by means of a Cash Settlement, in which
case the Redemption shall be completed as promptly as practicable following
delivery of the applicable Redemption Notice, but in any event, no more than ten
(10) Business Days after delivery of such Redemption Notice (unless and to the
extent that the Manager in its sole discretion agrees in writing to waive such
time periods) (the date of such completion, the “Redemption Date”); provided
that the Company, the Corporation and the Redeemed Member may change the number
of Redeemed Units specified in such Redemption Notice and/or the Redemption Date
to another number and/or date by mutual agreement signed in writing by each of
them; provided further that a Redemption Notice may be conditioned on the
closing of an underwritten distribution of the shares of Common Stock that may
be issued in connection with such proposed Redemption. Unless the Redeemed
Member timely has delivered a Retraction Notice as provided in Section 11.01(b)
or has delayed a Redemption as provided in

 

41



--------------------------------------------------------------------------------

Section 11.01(c) or the Corporation has elected to effect a Direct Exchange as
provided in Section 11.03, on the Redemption Date (to be effective immediately
prior to the close of business on the Redemption Date) (i) the Redeemed Member
shall transfer and surrender the Redeemed Units to the Company and 1/1000th of a
share of Class A Preferred Stock in respect of each Redeemed Unit, in each case
free and clear of all liens and encumbrances, (ii) the Company shall (x) cancel
the Redeemed Units, (y) transfer to the Redeemed Member the consideration to
which the Redeemed Member is entitled under Section 11.01(b), and (z) if the
Units are certificated, issue to the Redeemed Member a certificate for a number
of Common Units equal to the difference (if any) between the number of Common
Units evidenced by the certificate surrendered by the Redeemed Member pursuant
to clause (i) of this Section 11.01(a) and the Redeemed Units and (iii) the
Corporation shall cancel such shares of Class A Preferred Stock (or fractions
thereof).

(b) In exchange for its Redeemed Units, a Redeemed Member shall be entitled to
receive the Share Settlement or, at the Company’s election, the Cash Settlement
from the Company. Within one (1) Business Day of delivery of the Redemption
Notice, the Company shall give written notice (the “Settlement Method Notice”)
to the Redeemed Member (with a copy to the Corporation) of its intended
settlement method; provided that if the Company does not timely deliver a
Settlement Method Notice, the Company shall be deemed to have elected the Share
Settlement method. The Redeemed Member may retract its Redemption Notice by
giving written notice (the “Retraction Notice”) to the Company (with a copy to
the Corporation) (i) at any time prior to the receipt by the Redeemed Member of
the Settlement Method Notice and (ii) with respect to a Share Settlement, at any
time prior to the receipt by the Redeemed Member of the Common Stock to be
delivered to such Redeemed Member in respect of the Redeemed Units. The timely
delivery of a Retraction Notice shall terminate all of the Redeemed Member’s,
the Company’s and the Corporation’ rights and obligations under this
Section 11.01 arising from the retracted Redemption Notice.

(c) Notwithstanding anything to the contrary in Section 11.01(b), in the event
the Company elects a Share Settlement in connection with a Redemption, a
Redeemed Member shall be entitled, at any time prior to the consummation of a
Redemption, to revoke its Redemption Notice or delay the consummation of a
Redemption if any of the following conditions exists: (i) any registration
statement pursuant to which the resale of the Common Stock to be registered for
such Redeemed Member at or immediately following the consummation of the
Redemption shall have ceased to be effective pursuant to any action or inaction
by the SEC or no such resale registration statement has yet become effective;
(ii) the Corporation shall have failed to cause any related prospectus to be
supplemented by any required prospectus supplement necessary to effect such
Redemption; (iii) the Corporation shall have exercised its right to defer, delay
or suspend the filing or effectiveness of a registration statement and such
deferral, delay or suspension shall affect the ability of such Redeemed Member
to have the resale of its Common Stock registered at or immediately following
the consummation of the Redemption; (iv) the Corporation shall have disclosed to
such Redeemed Member any material non-public information concerning the
Corporation, the receipt of which results in such Redeemed Member being
prohibited or restricted from selling Common Stock at or immediately following
the Redemption without disclosure of such information (and the Corporation does
not permit disclosure); (v) any stop order relating to the registration
statement pursuant to which the Common Stock was to be registered by such
Redeemed Member at or immediately following the

 

42



--------------------------------------------------------------------------------

Redemption shall have been issued by the SEC; (vi) there shall have occurred a
material disruption in the securities markets generally or in the market or
markets in which the Common Stock is then traded; (vii) there shall be in effect
an injunction, a restraining order or a decree of any nature of any Governmental
Entity that restrains or prohibits the Redemption; (viii) the Corporation shall
have failed to comply in all material respects with its obligations under the
Investor Rights Agreement, and such failure shall have affected the ability of
such Redeemed Member to consummate the resale of Common Stock to be received
upon such redemption pursuant to an effective registration statement; or
(ix) the Redemption Date would occur three (3) Business Days or less prior to,
or during, a Black-Out Period; provided further, that in no event shall the
Redeemed Member seeking to delay the consummation of such Redemption and relying
on any of the matters contemplated in clauses (i) through (ix) above have
controlled or intentionally materially influenced any facts, circumstances, or
Persons in connection therewith (except in the good faith performance of his or
her duties as an officer or director of the Corporation) in order to provide
such Redeemed Member with a basis for such delay or revocation. If a Redeemed
Member delays the consummation of a Redemption pursuant to this
Section 11.01(c), (A) the Redemption Date shall occur on the third Business Day
following the date on which the conditions giving rise to such delay cease to
exist (or such earlier day as the Corporation, the Company and such Redeemed
Member may agree in writing) and (B) notwithstanding anything to the contrary in
Section 7.01(b), the Redeemed Member may retract its Redemption Notice by giving
a Retraction Notice to the Company (with a copy to the Corporation) at any time
prior to 5:00 p.m., New York City time, on the second Business Day following the
date on which the conditions giving rise to such delay cease to exist.

(d) The amount of the Share Settlement or the Cash Settlement that a Redeemed
Member is entitled to receive under Section 11.01(b) shall not be adjusted on
account of any Distributions previously made with respect to the Redeemed Units
or dividends previously paid with respect to Common Stock; provided, however,
that if a Redeemed Member causes the Company to redeem Redeemed Units and the
Redemption Date occurs subsequent to the record date for any Distribution with
respect to the Redeemed Units but prior to payment of such Distribution, the
Redeemed Member shall be entitled to receive such Distribution with respect to
the Redeemed Units on the date that it is made notwithstanding that the Redeemed
Member transferred and surrendered the Redeemed Units to the Company prior to
such date.

(e) In the event of a distribution (by dividend or otherwise) by the Corporation
to all holders of Common Stock of evidences of its indebtedness, securities, or
other assets (including Equity Securities of the Corporation), but excluding any
cash dividend or distribution of any such assets received by the Corporation in
respect of its Units, then in exchange for its Redeemed Units, a Redeemed Member
shall be entitled to receive, in addition to the consideration set forth in
Section 11.01(b), the amount of such security, securities or other property that
the Redeemed Member would have received if such Redemption Right had been
exercised and the Redemption Date had occurred immediately prior to the record
date or effective time of any such transaction, taking into account any
adjustment as a result of any subdivision (by any split, distribution or
dividend, reclassification, reorganization, recapitalization or otherwise) or
combination (by reverse split, reclassification, recapitalization or otherwise)
of such security, securities or other property that occurs after such record
date or effective time. For the avoidance of doubt, subsequent to any such
transaction, this Article XI shall apply mutatis mutandis with respect to any
such security, securities or other property received by holders of Common Stock
in such transaction.

 

43



--------------------------------------------------------------------------------

(f) If a Reclassification Event occurs, the Manager or its successor, as the
case may be, shall, as and to the extent necessary, amend this Agreement in
compliance with Section 16.03, and enter into any necessary supplementary or
additional agreements, to ensure that, following the effective date of the
Reclassification Event: (i) the rights of holders of Common Units (other than
the Corporation) set forth in this Section 11.01 provide that each Common Unit
is redeemable for the same amount and same type of property, securities or cash
(or combination thereof) that one share of Common Stock becomes exchangeable for
or converted into as a result of the Reclassification Event (taking into account
any adjustment as a result of any subdivision (by any split, distribution or
dividend, reclassification, reorganization, recapitalization or otherwise) or
combination (by reverse split, reclassification, recapitalization or otherwise)
of such security, securities or other property that occurs after the record date
or effective time for such Reclassification Event) and (ii) the Corporation or
the successor to the Corporation, as applicable, is obligated to deliver such
property, securities or cash upon such redemption. The Corporation shall not
consummate or agree to consummate any Reclassification Event unless the
successor Person, if any, becomes obligated to comply with the obligations of
the Corporation (in whatever capacity) under this Agreement.

(g) In connection with a Manager Change of Control, the Corporation shall have
the right to require each Member (other than the Corporation) to effect a
Redemption of some or all of such Member’s Common Units and 1/1000th of a share
of Class A Preferred Stock in respect of each such Common Unit. Any Redemption
pursuant to this Section 11.01(g) shall be effective immediately prior to the
consummation of the Manager Change of Control (and, for the avoidance of doubt,
shall not be effective if such Manager Change of Control is not consummated)
(the “Change of Control Redemption Date”). From and after the Change of Control
Redemption Date, (i) the Common Units and shares of Class A Preferred Stock (or
fractions thereof) subject to such Redemption shall be deemed to be transferred
to the Corporation on the Change of Control Redemption Date and (ii) such Member
shall cease to have any rights with respect to the Common Units and shares of
Class A Preferred Stock (or fractions thereof) subject to such Redemption (other
than the right to receive shares of Common Stock pursuant to such Redemption).
The Corporation shall provide written notice of an expected Manager Change of
Control to all Members within the earlier of (x) five (5) Business Days
following the execution of the agreement with respect to such Manager Change of
Control and (y) ten (10) Business Days before the proposed date upon which the
contemplated Manager Change of Control is to be effected, indicating in such
notice such information as may reasonably describe the Manager Change of Control
transaction, subject to applicable law, including the date of execution of such
agreement or such proposed effective date, as applicable, the amount and types
of consideration to be paid for shares of Common Stock in the Manager Change of
Control, any election with respect to types of consideration that a holder of
shares of Common Stock, as applicable, shall be entitled to make in connection
with such Manager Change of Control, and the number of Common Units and shares
of Class A Preferred Stock (or fractions thereof) held by such Member that the
Corporation intends to require to be subject to such Redemption. Following
delivery of such notice and on or prior to the Change of Control Redemption
Date, the Members shall take all actions reasonably requested by the Corporation
to effect such Redemption, including taking any action and delivering any
document required pursuant to Section 11.01(a) to effect a Redemption.

 

44



--------------------------------------------------------------------------------

Section 11.02 Contribution of the Corporation. Subject to Section 11.03, in
connection with the exercise of a Redeemed Member’s Redemption Rights under
Section 11.01(a), the Corporation shall contribute to the Company the
consideration the Redeemed Member is entitled to receive under Section 11.01(b).
Unless the Redeemed Member has timely delivered a Retraction Notice as provided
in Section 11.01(b) or has delayed a Redemption as provided in Section 11.01(c),
or the Corporation has elected to effect a Direct Exchange as provided in
Section 11.03, on the Redemption Date (to be effective immediately prior to the
close of business on the Redemption Date) (i) the Corporation shall make its
Capital Contribution to the Company (in the form of the Share Settlement or the
Cash Settlement) required under this Section 11.02, and (ii) the Company shall
issue to the Corporation a number of Common Units equal to the number of
Redeemed Units surrendered by the Redeemed Member. Notwithstanding any other
provisions of this Agreement to the contrary, in the event that the Company
elects a Cash Settlement, the Corporation shall only be obligated to contribute
to the Company an amount in respect of such Cash Settlement equal to the net
proceeds (after deduction of any underwriters’ discounts or commissions and
brokers’ fees or commissions) from the sale by the Corporation of a number of
shares of Common Stock equal to the number of Redeemed Units to be redeemed with
such Cash Settlement; provided that the Corporation’s Capital Account shall be
increased by an amount equal to any such discounts, commissions and fees
relating to such sale of shares of Common Stock in accordance with Section 6.05.

Section 11.03 Exchange Right of the Corporation.

(a) Notwithstanding anything to the contrary in this Article XI, the Corporation
may, in its sole and absolute discretion, elect to effect on the Redemption Date
the exchange of Redeemed Units for the Share Settlement or Cash Settlement, at
the Corporation’s option, through a direct exchange of such Redeemed Units and
such consideration between the Redeemed Member and the Corporation (a “Direct
Exchange”). Upon such Direct Exchange pursuant to this Section 11.03, the
Corporation shall acquire the Redeemed Units and shall be treated for all
purposes of this Agreement as the owner of such Units.

(b) The Corporation may, at any time prior to a Redemption Date, deliver written
notice (an “Exchange Election Notice”) to the Company and the Redeemed Member
setting forth its election to exercise its right to consummate a Direct
Exchange; provided that such election does not prejudice the ability of the
parties to consummate a Redemption or Direct Exchange on the Redemption Date. An
Exchange Election Notice may be revoked by the Corporation at any time; provided
that any such revocation does not prejudice the ability of the parties to
consummate a Redemption on the Redemption Date. The right to consummate a Direct
Exchange in all events shall be exercisable for all the Redeemed Units that
would have otherwise been subject to a Redemption. Except as otherwise provided
by this Section 11.03, a Direct Exchange shall be consummated pursuant to the
same timeframe and in the same manner as the relevant Redemption would have been
consummated if the Corporation had not delivered an Exchange Election Notice.

 

45



--------------------------------------------------------------------------------

Section 11.04 Reservation of Shares of Common Stock; Listing; Certificate of the
Corporation. At all times the Corporation shall reserve and keep available out
of its authorized but unissued Common Stock, solely for the purpose of issuance
upon a Redemption or Direct Exchange, such number of shares of Common Stock as
shall be issuable upon any such Redemption or Direct Exchange pursuant to Share
Settlements; provided that nothing contained herein shall be construed to
preclude the Corporation from satisfying its obligations in respect of any such
Redemption or Direct Exchange by delivery of purchased Common Stock (which may
or may not be held in the treasury of the Corporation) or the delivery of cash
pursuant to a Cash Settlement. The Corporation shall deliver Common Stock that
has been registered under the Securities Act with respect to any Redemption or
Direct Exchange to the extent a registration statement is effective and
available for such shares. The Corporation shall use its reasonable best efforts
to list the Common Stock required to be delivered upon any such Redemption or
Direct Exchange prior to such delivery upon each national securities exchange
upon which the outstanding shares of Common Stock are listed at the time of such
Redemption or Direct Exchange (it being understood that any such shares may be
subject to transfer restrictions under applicable securities Laws). The
Corporation covenants that all Common Stock issued upon a Redemption or Direct
Exchange will, upon issuance, be validly issued, fully paid and non-assessable.
The provisions of this Article XI shall be interpreted and applied in a manner
consistent with the corresponding provisions of the Corporation’s certificate of
incorporation.

Section 11.05 Effect of Exercise of Redemption or Exchange Right. This Agreement
shall continue notwithstanding the consummation of a Redemption or Direct
Exchange and all governance or other rights set forth herein shall be exercised
by the remaining Members and the Redeemed Member (to the extent of such Redeemed
Member’s remaining interest in the Company). No Redemption or Direct Exchange
shall relieve such Redeemed Member of any prior breach of this Agreement.

Section 11.06 Tax Treatment. Unless otherwise required by applicable Law, the
parties hereto acknowledge and agree that a Redemption or a Direct Exchange, as
the case may be, shall be treated as a direct exchange between the Corporation
and the Redeemed Member for U.S. federal (and applicable state and local) income
tax purposes. The issuance of shares of Common Stock or other securities upon a
Redemption or Direct Exchange shall be made without charge to the Redeemed
Member for any stamp or other similar tax in respect of such issuance.

Section 11.07 Lockup. Notwithstanding anything to the contrary in this Article
XI, no Vantage Member nor any other Member (other than the Manager) that,
together with its Affiliates, holds greater than 400,000 Common Units shall be
permitted, for a period of (i) with respect to 50% of the Common Units held by
such Person and its Affiliates, 90 days following the date of the Purchase
Agreement and (ii) with respect to the remaining 50% of the Common Units held by
such Person and its Affiliates, 120 days following the date of the Purchase
Agreement, to (A) deliver a Redemption Notice or (B) enter into any swap, hedge
or other arrangement that Transfers, in whole or in part, any of the economic
consequences of ownership of the Common Units or the shares of Common Stock
issuable upon the exchange of such Common Units; provided, for the avoidance of
doubt, that nothing in this Section 11.07 shall be deemed to prohibit the
Transfer by any Member of Common Units in accordance with the provisions of
Article X provided that the transferee of the Common Units agrees in writing to
the restrictions in clauses (A) and (B) with respect to the transferred Common
Units for the remaining time periods set forth above in clauses (i) and (ii).

 

46



--------------------------------------------------------------------------------

ARTICLE XII.

ADMISSION OF MEMBERS

Section 12.01 Substituted Members. Subject to the provisions of Article X, in
connection with the Permitted Transfer of a Company Interest hereunder, the
transferee shall become a substituted Member (“Substituted Member”) on the
effective date of such Transfer, which effective date shall not be earlier than
the date of compliance with the conditions to such Transfer, and such admission
shall be shown on the books and records of the Company.

Section 12.02 Additional Members. Subject to the provisions of Article III and
Article X, any Person that is not the Corporation or any of the Vantage Members
may be admitted to the Company as an additional Member (any such Person, an
“Additional Member”) only upon furnishing to the Manager (a) a Joinder (or other
counterpart to this Agreement acceptable to the Manager) and counterparts of any
applicable Other Agreements and (b) such other documents or instruments as may
be reasonably necessary or appropriate to effect such Person’s admission as a
Member (including entering into such documents as the Manager may deem
appropriate in its reasonable discretion). Such admission shall become effective
on the date on which the Manager determines in its reasonable discretion that
such conditions have been satisfied and when any such admission is shown on the
books and records of the Company.

ARTICLE XIII.

WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

Section 13.01 Withdrawal and Resignation of Members. No Member shall have the
power or right to withdraw or otherwise resign as a Member from the Company
prior to the dissolution and winding up of the Company pursuant to Article XIV.
Any Member, however, that attempts to withdraw or otherwise resign as a Member
from the Company without the prior written consent of the Manager upon or
following the dissolution and winding up of the Company pursuant to Article XIV,
but prior to such Member receiving the full amount of Distributions from the
Company to which such Member is entitled pursuant to Article XIV, shall be
liable to the Company for all damages (including all lost profits and special,
indirect and consequential damages) directly or indirectly caused by the
withdrawal or resignation of such Member. Upon a Transfer of all of a Member’s
Units in a Transfer permitted by this Agreement, subject to the provisions of
Section 10.06, such Member shall cease to be a Member.

ARTICLE XIV.

DISSOLUTION AND LIQUIDATION

Section 14.01 Dissolution. The Company shall not be dissolved by the admission
of Additional Members or Substituted Members or the attempted withdrawal or
resignation of a Member. The Company shall dissolve, and its affairs shall be
wound up, upon:

(a) the unanimous decision of the Manager to dissolve the Company;

(b) a dissolution of the Company under Section 18-801(4) of the Delaware Act; or

 

47



--------------------------------------------------------------------------------

(c) the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act.

Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence. An Event of Withdrawal shall not cause a dissolution
of the Company and the Company shall continue in existence subject to the terms
and conditions of this Agreement.

Section 14.02 Liquidation and Termination. On dissolution of the Company, the
Manager shall act as liquidator or may appoint one or more Persons as
liquidator. The liquidators shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Delaware
Act. The costs of liquidation shall be borne as a Company expense. Until final
distribution, the liquidators shall continue to operate the Company properties
with all of the power and authority of the Manager. The steps to be accomplished
by the liquidators are as follows:

(a) as promptly as possible after dissolution and again after final liquidation,
the liquidators shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;

(b) the liquidators shall cause the notice described in the Delaware Act to be
mailed to each known creditor of and claimant against the Company in the manner
described thereunder;

(c) the liquidators shall pay, satisfy or discharge from Company funds, or
otherwise make adequate provision for payment and discharge thereof (including
the establishment of a cash fund for contingent liabilities in such amount and
for such term as the liquidators may reasonably determine): first, all expenses
incurred in liquidation; and second, all of the debts, liabilities and
obligations of the Company; and

(d) all remaining assets of the Company shall be distributed to the Members in
accordance with Article IV by the end of the Taxable Year during which the
liquidation of the Company occurs (or, if later, by ninety (90) days after the
date of the liquidation). The distribution of cash and/or property to the
Members in accordance with the provisions of this Section 14.02 and
Section 14.03 below constitutes a complete return to the Members of their
Capital Contributions, a complete distribution to the Members of their interest
in the Company and all the Company’s property and constitutes a compromise to
which all Members have consented within the meaning of the Delaware Act. To the
extent that a Member returns funds to the Company, it has no claim against any
other Member for those funds.

Section 14.03 Deferment; Distribution in Kind. Notwithstanding the provisions of
Section 14.02, but subject to the order of priorities set forth therein, if upon
dissolution of the Company the liquidators determine that an immediate sale of
part or all of the Company’s assets would be impractical or would cause undue
loss (or would otherwise not be beneficial) to the Members, the liquidators may,
in their sole discretion, defer for a reasonable time the liquidation of any
assets except those necessary to satisfy Company liabilities (other than loans
to the Company by Members) and reserves. Subject to the order of priorities set
forth in Section 14.02,

 

48



--------------------------------------------------------------------------------

the liquidators may, in their sole discretion, distribute to the Members, in
lieu of cash, either (a) all or any portion of such remaining Company assets
in-kind in accordance with the provisions of Section 14.02(d), (b) as tenants in
common and in accordance with the provisions of Section 14.02(d), undivided
interests in all or any portion of such Company assets or (c) a combination of
the foregoing. Any such Distributions in kind shall be subject to (x) such
conditions relating to the disposition and management of such assets as the
liquidators deem reasonable and equitable and (y) the terms and conditions of
any agreements governing such assets (or the operation thereof or the holders
thereof) at such time. Any Company assets distributed in kind will first be
written up or down to their Fair Market Value, thus creating Profit or Loss (if
any), which shall be allocated in accordance with Article V. The liquidators
shall determine the Fair Market Value of any property distributed in accordance
with the valuation procedures set forth in Article XV.

Section 14.04 Cancellation of Certificate. On completion of the distribution of
Company assets as provided herein, the Company is terminated (and the Company
shall not be terminated prior to such time), and the Manager (or such other
Person or Persons as the Delaware Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to this Agreement that are or should be canceled and
take such other actions as may be necessary to terminate the Company. The
Company shall be deemed to continue in existence for all purposes of this
Agreement until it is terminated pursuant to this Section 14.04.

Section 14.05 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Sections 14.02 and 14.03 in order to
minimize any losses otherwise attendant upon such winding up.

Section 14.06 Return of Capital. The liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood that any such return shall be made solely from Company
assets).

ARTICLE XV.

VALUATION

Section 15.01 Determination. “Fair Market Value” of a specific Company asset
will mean the amount which the Company would receive in an all-cash sale of such
asset in an arms-length transaction with a willing unaffiliated third party,
with neither party having any compulsion to buy or sell, consummated on the day
immediately preceding the date on which the event occurred which necessitated
the determination of the Fair Market Value (and after giving effect to any
transfer taxes payable in connection with such sale), as such amount is
determined by the Manager (or, if pursuant to Section 14.02, the liquidators) in
its good faith judgment using all factors, information and data it deems to be
pertinent.

Section 15.02 Dispute Resolution. If any Member or Members dispute the accuracy
of any determination of Fair Market Value in accordance with Section 15.01, and
the Manager and such Member(s) are unable to agree on the determination of the
Fair Market Value of any asset of the Company, the Manager and such Member(s)
shall each select a nationally recognized

 

49



--------------------------------------------------------------------------------

investment banking firm experienced in valuing securities of closely-held
companies such as the Company in the Company’s industry (the “Appraisers”), who
shall each determine the Fair Market Value of the asset or the Company (as
applicable) in accordance with the provisions of Section 15.01. The Appraisers
shall be instructed to give written notice of their determination of the Fair
Market Value of the asset or the Company (as applicable) within thirty (30) days
of their appointment as Appraisers. If Fair Market Value as determined by an
Appraiser is higher than Fair Market Value as determined by the other Appraiser
by 10% or more, and the Manager and such Member(s) do not otherwise agree on a
Fair Market Value, the original Appraisers shall designate a third Appraiser
meeting the same criteria used to select the original two. If Fair Market Value
as determined by an Appraiser is within 10% of the Fair Market Value as
determined by the other Appraiser (but not identical), and the Manager and such
Member(s) do not otherwise agree on a Fair Market Value, the Manager shall
select the Fair Market Value of one of the Appraisers. The fees and expenses of
the Appraisers shall be borne by the Company.

ARTICLE XVI.

GENERAL PROVISIONS

Section 16.01 Power of Attorney.

(a) Each Member who is an individual hereby constitutes and appoints the Manager
(or the liquidator, if applicable) with full power of substitution, as his or
her true and lawful agent and attorney-in-fact, with full power and authority in
his, her or its name, place and stead, to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) this Agreement, all certificates and other instruments and
all amendments thereof which the Manager deems appropriate or necessary to form,
qualify, or continue the qualification of, the Company as a limited liability
company in the State of Delaware and in all other jurisdictions in which the
Company may conduct business or own property; (B) all instruments which the
Manager deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms;
(C) all conveyances and other instruments or documents which the Manager deems
appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement, including a certificate of
cancellation; and (D) all instruments relating to the admission, withdrawal or
substitution of any Member pursuant to Article XII or XIII; and

(ii) sign, execute, swear to and acknowledge all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
reasonable judgment of the Manager, to evidence, confirm or ratify any vote,
consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Manager, to effectuate the terms of this Agreement.

(b) The foregoing power of attorney is irrevocable and coupled with an interest,
and shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Member who is an individual and the transfer of
all or any portion of his, her or its Company Interest and shall extend to such
Member’s heirs, successors, assigns and personal representatives.

 

50



--------------------------------------------------------------------------------

Section 16.02 Confidentiality. The Manager and each of the Members agree to hold
the Company’s Confidential Information in confidence and may not use such
information except in furtherance of the business of the Company or as otherwise
authorized separately in writing by the Manager. “Confidential Information” as
used herein includes, but is not limited to, ideas, financial product
structuring, business strategies, innovations and materials, all aspects of the
Company’s business plan, proposed operation and products, corporate structure,
financial and organizational information, analyses, proposed partners, software
code and system and product designs, employees and their identities, equity
ownership, the methods and means by which the Company plans to conduct its
business, all trade secrets, trademarks, tradenames and all intellectual
property associated with the Company’s business, in each case obtained by a
Member from the Company or any of its Affiliates or representatives. With
respect to the Manager and each Member, Confidential Information does not
include information or material that: (a) is rightfully in the possession of the
Manager or each Member at the time of disclosure by the Company; (b) before or
after it has been disclosed to the Manager or each Member by the Company,
becomes part of public knowledge, not as a result of any action or inaction of
the Manager or such Member, respectively, in violation of this Agreement; (c) is
approved for release by written authorization of the Chief Executive Officer of
the Company or of the Corporation; (d) is disclosed to the Manager or such
Member or their representatives by a third party not, to the knowledge of the
Manager or such Member, respectively, in violation of any obligation of
confidentiality owed to the Company with respect to such information; or (e) is
or becomes independently developed by the Manager or such Member or their
respective representatives without use or reference to the Confidential
Information.

Section 16.03 Amendments. This Agreement may be amended or modified solely by
the Manager. Notwithstanding the foregoing, no amendment or modification
(including modifications effected by waiver) (a) to this Section 16.03 or to
Article 11 (whether directly to Article 11 or to any other provision of this
Agreement that indirectly affects the rights and obligations in Article 11 as of
the date hereof) will be effective against any Member without the consent of
such affected Member, (b) that modifies the limited liability of any Member, or
increases the liabilities or obligations of any Member, in each case, may be
made without the consent of each such affected Member, (c) that materially
alters or changes any rights, preferences or privileges of any Company Interests
in a manner that is different or prejudicial relative to any other Company
Interests, may be made without the approval of a majority in interest of the
Members holding the Company Interests affected in such a different or
prejudicial manner (excluding any such Company Interests held by the Manager or
any Affiliates controlled by the Manager); provided, clause (a) above will apply
independent of this clause (c), (d) that materially alters or changes any
rights, preferences or privileges of a holder of any class of Company Interests
in a manner that is different or prejudicial relative to any other holder of the
same class of Company Interests, may be made without the approval of the holder
of Company Interests affected in such a different or prejudicial manner
(excluding any such Company Interests held by the Manager or any Affiliates
controlled by the Manager); provided, clause (a) above will apply independent of
this clause (d), (e) that results in less restrictive lock-up terms for the
benefit of any Member than those in Section 11.07 may be made unless the same
amendment, modification or waiver is made in favor of the other Members and
(f) to any of the

 

51



--------------------------------------------------------------------------------

terms and conditions of this Agreement which terms and conditions expressly
require the approval or action of certain Persons may be made without obtaining
the consent of the requisite number or specified percentage of such Persons who
are entitled to approve or take action on such matter; provided, that the
Manager, acting alone, may amend this Agreement to reflect the issuance of
additional Units or Equity Securities in accordance with Section 3.04.

Section 16.04 Title to Company Assets. Company assets shall be deemed to be
owned by the Company as an entity, and no Member, individually or collectively,
shall have any ownership interest in such Company assets or any portion thereof.
The Company shall hold title to all of its property in the name of the Company
and not in the name of any Member. All Company assets shall be recorded as the
property of the Company on its books and records, irrespective of the name in
which legal title to such Company assets is held. The Company’s credit and
assets shall be used solely for the benefit of the Company, and no asset of the
Company shall be transferred or encumbered for, or in payment of, any individual
obligation of any Member.

Section 16.05 Addresses and Notices. Any notice provided for in this Agreement
will be in writing and will be either personally delivered, or received by
certified mail, return receipt requested, or sent by reputable overnight courier
service (charges prepaid) to the Company at the address set forth below and to
any other recipient and to any Member at such address as indicated by the
Company’s records, or at such address or to the attention of such other person
as the recipient party has specified by prior written notice to the sending
party. Notices will be deemed to have been given hereunder when delivered
personally or sent by telecopier (provided confirmation of transmission is
received), three (3) days after deposit in the U.S. mail and one (1) day after
deposit with a reputable overnight courier service. The Company’s address is:

to the Company:

Rice Energy Operating LLC

2200 Rice Drive

Canonsburg, Pennsylvania

Attn: Daniel J. Rice IV

E-mail: Daniel.Rice@RiceEnergy.com

with copies (which copies shall not constitute notice) to:

Rice Energy Inc.

333 Clay Street, Suite 4150

Houston, TX 77002

Attn: William E. Jordan

E-mail: Will.Jordan@RiceEnergy.com

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attn: William N. Finnegan IV

         Sean T. Wheeler

E-mail: bill.finnegan@lw.com

             sean.wheeler@lw.com

 

52



--------------------------------------------------------------------------------

Section 16.06 Binding Effect; Intended Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

Section 16.07 Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

Section 16.08 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

Section 16.09 Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

Section 16.10 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard in the state or federal courts of the State of Delaware,
and the parties agree to jurisdiction and venue therein.

Section 16.11 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

Section 16.12 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

Section 16.13 Delivery by Electronic Transmission. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the

 

53



--------------------------------------------------------------------------------

same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto or to any such agreement
or instrument, each other party hereto or thereto shall re-execute original
forms thereof and deliver them to all other parties. No party hereto or to any
such agreement or instrument shall raise the use of electronic transmission by a
facsimile machine or via email to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through
such electronic transmission as a defense to the formation of a contract and
each such party forever waives any such defense.

Section 16.14 Right of Offset. Whenever the Company is to pay any sum (other
than pursuant to Article IV) to any Member, any amounts that such Member owes to
the Company which are not the subject of a good faith dispute may be deducted
from that sum before payment. For the avoidance of doubt, the distribution of
Units to the Corporation shall not be subject to this Section 16.14.

Section 16.15 Effectiveness. This Agreement shall be effective immediately upon
the Purchase Agreement Closing (the “Effective Time”). The Fourth A&R LLC
Agreement shall govern the rights and obligations of the Company and the other
parties to this Agreement in their capacity as Members prior to the Effective
Time.

Section 16.16 Entire Agreement. This Agreement, those documents expressly
referred to herein (including the Investor Rights Agreement), the Purchase
Agreement and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
For the avoidance of doubt, the Second A&R LLC Agreement is superseded by this
Agreement as of the Effective Time and shall be of no further force and effect
thereafter.

Section 16.17 Remedies. Each Member shall have all rights and remedies set forth
in this Agreement and all rights and remedies which such Person has been granted
at any time under any other agreement or contract and all of the rights which
such Person has under any Law. Any Person having any rights under any provision
of this Agreement or any other agreements contemplated hereby shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any breach of any provision of this Agreement
and to exercise all other rights granted by Law.

Section 16.18 Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable hereof. Without limiting the generality of the
immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification.

 

54



--------------------------------------------------------------------------------

Wherever required by the context, references to a Fiscal Year shall refer to a
portion thereof. The use of the words “or,” “either” and “any” shall not be
exclusive. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Wherever a conflict exists between this Agreement
and any other agreement, this Agreement shall control but solely to the extent
of such conflict.

Section 16.19 Debt Assumption Agreement. The Manager shall not, without the
prior written consent of Members holding a majority of the outstanding Common
Units (excluding any Common Units held by the Manager or any Affiliates
controlled by the Manager), cause or permit the Company to amend, modify,
supplement or waive any of the terms or conditions of the Debt Assumption
Agreement.

[Signature Pages Follow]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Third Amended and Restated Limited Liability Company Agreement
as of the date first written above.

 

MEMBERS:   RICE ENERGY INC.   By:  

/s/ Daniel J. Rice IV

  Name:   Daniel J. Rice IV   Title:   Chief Executive Officer

 

[Signature Page to Third Amended and Restated Operating Agreement]



--------------------------------------------------------------------------------

QUANTUM ENERGY PARTNERS IV, LP By:   Quantum Energy Management IV, LP   its
general partner By:   Quantum Energy Management IV, LLC   its general partner
By:  

/s/ S. Wil VanLoh, Jr.

  S. Wil VanLoh, Jr., President Q-VANTAGE PARALLEL PARTNERS By:   Quantum Energy
Management IV, LP   its managing general partner By:   Quantum Energy Management
IV, LLC   its general partner By:  

/s/ S. Wil VanLoh, Jr.

  S. Wil VanLoh, Jr., President QEM IV DIRECT INVESTMENT PARTNERS By:   Quantum
Energy Management IV, LP   its managing general partner By:   Quantum Energy
Management IV, LLC   its general partner By:  

/s/ S. Wil VanLoh, Jr.

  S. Wil VanLoh, Jr., President QUANTUM V INVESTMENT PARTNERS By:   QEM V, LLC,
its managing partner By:  

/s/ S. Wil VanLoh, Jr.

Name:   S. Wil VanLoh, Jr. Title:   Chief Executive Officer and President

 

[Signature Page to Third Amended and Restated Operating Agreement]



--------------------------------------------------------------------------------

C/R ENERGY III VANTAGE HOLDINGS, L.P. By: Carlyle/Riverstone Energy Partners
III, L.P., its general partner By: C/R Energy GP III, LLC, its general partner
By:  

/s/ Thomas J. Walker

Name:   Thomas J. Walker Title:   Authorized Person RIVERSTONE V VANTAGE II
HOLDINGS, L.P. By: Riverstone Energy Partners V, L.P. its general partner By:  
Riverstone Energy GP V, its general partner By:  

/s/ Thomas J. Walker

Name:   Thomas J. Walker Title:   Authorized Person

 

[Signature Page to Third Amended and Restated Operating Agreement]



--------------------------------------------------------------------------------

LR-VANTAGE HOLDINGS II, L.P. By:   Lime Rock Partners GP VI, L.P., its general
partner By:   LRP GP VI, Inc., its general partner By:  

/s/ Townes Pressler, Jr.

Name:   Townes Pressler, Jr. Title:   Authorized Person

 

[Signature Page to Third Amended and Restated Operating Agreement]



--------------------------------------------------------------------------------

/s/ Roger J. Biemans

Roger J. Biemans

/s/ Thomas B. Tyree, Jr.

Thomas B. Tyree, Jr. TYREE FAMILY INVESTMENTS LLLP By:  

/s/ Thomas B. Tyree, Jr.

Name:   Thomas B. Tyree, Jr. Title:   Authorized Person

 

[Signature Page to Third Amended and Restated Operating Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1*

SCHEDULE OF MEMBERS

 

Member

   Common
Units      Percentage
Interest     Purchase
Agreement
Closing Capital
Account Balance      Cash Capital
Contributions      Non-Cash Capital
Contributions      Capital
Accounts  

Rice Energy Inc.

     202,565,557         83.51 %    $ 5,064,138,925.00            

Quantum Energy Partners IV, LP

     6,660,444         2.75 %    $ 166,511,100.00            

Q-Vantage Parallel Partners

     438,801         0.18 %    $ 10,970,025.00            

QEM IV Direct Investment Partners

     289,434         0.12 %    $ 7,235,850.00            

Quantum V Investment Partners

     16,849,325         6.95 %    $ 421,233,125.00            

C/R Energy III Vantage Holdings, L.P.

     2,462,894         1.01 %    $ 61,572,350.00            

Riverstone V Vantage II Holdings, L.P.

     5,616,442         2.32 %    $ 140,411,050.00            

LR-Vantage Holdings II, L.P.

     6,579,982         2.71 %    $ 164,499,550.00            

Roger J. Biemans

     802,209         0.33 %    $ 20,055,225.00            

Thomas B. Tyree, Jr.

     277,464         0.11 %    $ 6,936,600.00            

Tyree Family Investments LLLP

     23,005         0.01 %    $ 575,125.00            

 

* This Schedule of Members shall be updated from time to time to reflect any
adjustment with respect to any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Common
Units, or to reflect any additional issuances of Common Units pursuant to this
Agreement.



--------------------------------------------------------------------------------

Exhibit A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of             , 20     (this “Joinder”), is
delivered pursuant to that certain Third Amended and Restated Limited Liability
Company Agreement, dated as of [            ], 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“LLC Agreement”) by and among Rice Energy Operating LLC, a Delaware limited
liability company (the “Company”), Rice Energy Inc., a Delaware corporation and
the managing member of the Company (the “Manager”), and each of the Members from
time to time party thereto. Capitalized terms used but not otherwise defined
herein have the respective meanings set forth in the LLC Agreement.

 

  1. Joinder to the LLC Agreement. Upon the execution of this Joinder by the
undersigned and delivery hereof to the Manager, the undersigned hereby is and
hereafter will be a Member under the LLC Agreement and a party thereto, with all
the rights, privileges and responsibilities of a Member thereunder. The
undersigned hereby agrees that it shall comply with and be fully bound by the
terms of the LLC Agreement as if it had been a signatory thereto as of the date
thereof.

 

  2. Incorporation by Reference. All terms and conditions of the LLC Agreement
are hereby incorporated by reference in this Joinder as if set forth herein in
full.

 

  3. Address. All notices under the LLC Agreement to the undersigned shall be
direct to:

[Name]                     

[Address]                    

[City, State, Zip Code]                    

Attn:                    

Facsimile:                    

E-mail:                    

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

[NAME OF NEW MEMBER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first set forth above: RICE ENERGY
OPERATING LLC

By: RICE ENERGY INC.,

its Managing Member

By:  

 

Name:   Title:  